Exhibit 10.1



TRINITY CAPITAL CORPORATION

EMPLOYEE STOCK OWNERSHIP PLAN AND TRUST

(As Amended and Restated Effective January 1, 2009)

TABLE OF CONTENTS

ARTICLE I

DEFINITIONS

ARTICLE II

ADMINISTRATION

2.1   POWERS AND RESPONSIBILITIES OF THE EMPLOYER

14

2.2   DESIGNATION OF ADMINISTRATIVE AUTHORITY

14

2.3   ALLOCATION AND DELEGATION OF RESPONSIBILITIES

15

2.4   POWERS AND DUTIES OF THE ADMINISTRATOR

15

2.5   RECORDS AND REPORTS

16

2.6   APPOINTMENT OF ADVISERS

16

2.7   PAYMENT OF EXPENSES

16

2.8   CLAIMS PROCEDURE

17

2.9   CLAIMS REVIEW PROCEDURE

17

ARTICLE III

ELIGIBILITY

3.1   CONDITIONS OF ELIGIBILITY

18

3.2   EFFECTIVE DATE OF PARTICIPATION

18

3.3   DETERMINATION OF ELIGIBILITY

18

3.4   TERMINATION OF ELIGIBILITY

18

3.5   OMISSION OF ELIGIBLE EMPLOYEE

19

3.6   INCLUSION OF INELIGIBLE EMPLOYEE

19

3.7   REHIRED EMPLOYEES AND BREAKS IN SERVICE

19

ARTICLE IV

CONTRIBUTION AND ALLOCATION

4.1   FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION

20

4.2   TIME OF PAYMENT OF EMPLOYER CONTRIBUTION

20

4.3   ALLOCATION OF CONTRIBUTION, FORFEITURES AND EARNINGS

21

4.4   MAXIMUM ANNUAL ADDITIONS

25

4.5   DIVERSIFICATION

27

4.6   QUALIFIED MILITARY SERVICE

28



ARTICLE V

FUNDING AND INVESTMENT POLICY

5.1   INVESTMENT POLICY

28

5.2   APPLICATION OF CASH

29

5.3   TRANSACTIONS INVOLVING COMPANY STOCK

29

5.4   LOANS TO THE TRUST

30

ARTICLE VI

VALUATIONS

6.1   VALUATION OF THE TRUST FUND

31

6.2   METHOD OF VALUATION

31

ARTICLE VII

DETERMINATION AND DISTRIBUTION OF BENEFITS

7.1   DETERMINATION OF BENEFITS UPON RETIREMENT

32

7.2   DETERMINATION OF BENEFITS UPON DEATH

32

7.3   DETERMINATION OF BENEFITS IN EVENT OF DISABILITY

33

7.4   DETERMINATION OF BENEFITS UPON TERMINATION

34

7.5   DISTRIBUTION OF BENEFITS

36

7.6   HOW PLAN BENEFITS WILL BE DISTRIBUTED

38

7.7   REQUIRED MINIMUM DISTRIBUTIONS

39

7.8   DISTRIBUTION FOR MINOR OR INCOMPETENT INDIVIDUAL

43

7.9   LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN

43

7.10 RIGHT OF FIRST REFUSAL

44

7.11 STOCK CERTIFICATE LEGEND

45

7.12 PUT OPTION

45

7.13 NONTERMINABLE PROTECTIONS AND RIGHTS

47

7.14 QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION

47

7.15 CORRECTIVE DISTRIBUTIONS

47

ARTICLE VIII

TRUSTEE

8.1   BASIC RESPONSIBILITIES OF THE TRUSTEE

47

8.2   INVESTMENT POWERS AND DUTIES OF THE TRUSTEE

48

8.3   OTHER POWERS OF THE TRUSTEE

49



8.4   VOTING COMPANY STOCK

52

8.5   DUTIES OF THE TRUSTEE REGARDING PAYMENTS

52

8.6   TRUSTEE'S COMPENSATION AND EXPENSES AND TAXES

52

8.7   ANNUAL REPORT OF THE TRUSTEE

53

8.8   AUDIT

53

8.9   RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE

54

8.10   TRANSFER OF INTEREST

55

8.11   TRUSTEE INDEMNIFICATION

55

8.12   DIRECT ROLLOVER

55

ARTICLE IX

AMENDMENT, TERMINATION AND MERGERS

9.1   AMENDMENT

56

9.2   TERMINATION

57

9.3   MERGER, CONSOLIDATION OR TRANSFER OF ASSETS

57

ARTICLE X

TOP HEAVY

10.1   TOP HEAVY PLAN REQUIREMENTS

57

10.2   DETERMINATION OF TOP HEAVY STATUS

57

ARTICLE XI

MISCELLANEOUS

11.1   PARTICIPANT'S RIGHTS

60

11.2   ALIENATION

60

11.3   CONSTRUCTION OF PLAN

61

11.4   GENDER AND NUMBER

61

11.5   LEGAL ACTION

61

11.6   PROHIBITION AGAINST DIVERSION OF FUNDS

61

11.7   EMPLOYER'S AND TRUSTEE'S PROTECTIVE CLAUSE

62

11.8   INSURER'S PROTECTIVE CLAUSE

62

11.9   RECEIPT AND RELEASE FOR PAYMENTS

62

11.10 ACTION BY THE EMPLOYER

62

11.11 NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY

62

11.12 HEADINGS

63



11.13 ELECTRONIC MEDIA

63

11.14 PLAN CORRECTION

63

11.15 APPROVAL BY INTERNAL REVENUE SERVICE

63

11.16 UNIFORMITY

64

11.17 SECURITIES AND EXCHANGE COMMISSION APPROVAL

64

ARTICLE XII

PARTICIPATING EMPLOYERS

12.1   ADOPTION BY OTHER EMPLOYERS

64

12.2   REQUIREMENTS OF PARTICIPATING EMPLOYERS

64

12.3   DESIGNATION OF AGENT

65

12.4   EMPLOYEE TRANSFERS

65

12.5   PARTICIPATING EMPLOYER CONTRIBUTION AND FORFEITURES

65

12.6   AMENDMENT

65

12.7   DISCONTINUANCE OF PARTICIPATION

65

12.8   ADMINISTRATOR'S AUTHORITY

66



TRINITY CAPITAL CORPORATION

EMPLOYEE STOCK OWNERSHIP PLAN AND TRUST

 

THIS AGREEMENT, hereby made and entered into this __________ day of
_________________________, 2009, by and between Los Alamos National Bank (herein
referred to as the "Employer") and Los Alamos National Bank Trust (herein
referred to as the "Trustee").

 

W I T N E S S E T H:

 

WHEREAS, the Employer heretofore established an Employee Stock Ownership Plan
effective January 1, 1989, (hereinafter called the "Effective Date") known as
Trinity Capital Corporation Employee Stock Ownership Plan and Trust (herein
referred to as the "Plan") in recognition of the contribution made to its
successful operation by its employees and for the exclusive benefit of its
eligible employees; and

 

WHEREAS, under the terms of the Plan, the Employer has the ability to amend the
Plan, provided the Trustee joins in such amendment if the provisions of the Plan
affecting the Trustee are amended; and

 

WHEREAS, contributions to the Plan will be made by the Employer and such
contributions made to the trust will be invested primarily in the capital stock
of the Employer;

 

NOW, THEREFORE, effective January 1, 2009, except as otherwise provided, the
Employer and the Trustee in accordance with the provisions of the Plan
pertaining to amendments thereof, hereby amend the Plan in its entirety and
restate the Plan to provide as follows:

 

ARTICLE I

DEFINITIONS

 

1.1       "Act" means the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.

 

1.2       "Administrator" means the Employer unless another person or entity has
been designated by the Employer pursuant to Section 2.2 to administer the Plan
on behalf of the Employer.

 

1.3       "Affiliated Employer" means any corporation which is a member of a
controlled group of corporations (as defined in Code Section 414(b)) which
includes the Employer; any trade or business (whether or not incorporated) which
is under common control (as defined in Code Section 414(c)) with the Employer;
any organization (whether or not incorporated) which is a member of an
affiliated service group (as defined in Code Section 414(m)) which includes the
Employer; and any other entity required to be aggregated with the Employer
pursuant to Regulations under Code Section 414(o).

 

1.4       "Aggregate Account" means, with respect to each Participant, the value
of all accounts maintained on behalf of a Participant, whether attributable to
Employer or Employee contributions, subject to the provisions of Section 10.2.

 

 

1.5

"Anniversary Date" means the last day of the Plan Year.

 

 

1

 





1.6       "Beneficiary" means the person (or entity) to whom the share of a
deceased Participant's interest in the Plan is payable.

 

1.7       "Code" means the Internal Revenue Code of 1986, as amended or replaced
from time to time.

 

1.8       "Company Stock" means common stock issued by the Employer (or by a
corporation which is a member of the controlled group of corporations of which
the Employer is a member) which is readily tradable on an established securities
market. If there is no common stock which meets the foregoing requirement, the
term "Company Stock" means common stock issued by the Employer (or by a
corporation which is a member of the same controlled group) having a combination
of voting power and dividend rights equal to or in excess of: (A) that class of
common stock of the Employer (or of any other such corporation) having the
greatest voting power, and (B) that class of common stock of the Employer (or of
any other such corporation) having the greatest dividend rights. Noncallable
preferred stock shall be deemed to be "Company Stock" if such stock is
convertible at any time into stock which constitutes "Company Stock" hereunder
and if such conversion is at a conversion price which (as of the date of the
acquisition by the Trust) is reasonable. For purposes of the preceding sentence,
pursuant to Regulations, preferred stock shall be treated as noncallable if
after the call there will be a reasonable opportunity for a conversion which
meets the requirements of the preceding sentence.

 

1.9       "Company Stock Account" means the account of a Participant which is
credited with the shares of Company Stock purchased and paid for by the Trust
Fund or contributed to the Trust Fund.

 

1.10    "Compensation" means, with respect to any Participant and except as
otherwise provided herein, such Participant's wages, salaries, fees for
professional services and other amounts received (without regard to whether or
not an amount is paid in cash) for personal services actually rendered in the
course of employment with the Employer maintaining the Plan to the extent that
the amounts are includible in gross income (including, but not limited to,
commissions paid salesmen, compensation for services on the basis of a
percentage of profits, commissions on insurance premiums, tips, bonuses, fringe
benefits, and reimbursements or other expense allowances under a nonaccountable
plan as described in Regulation 1.62-2(c)) for a Plan Year (the "determination
period").

 

Compensation shall exclude (a)(1) contributions made by the Employer to a plan
of deferred compensation to the extent that the contributions are not includible
in the gross income of the Participant for the taxable year in which
contributed, (2) Employer contributions made on behalf of an Employee to a
simplified employee pension plan described in Code Section 408(k) to the extent
such contributions are excludable from the Employee's gross income, (3) any
distributions from a plan of deferred compensation; (b) amounts realized from
the exercise of a non-qualified stock option, or when restricted stock (or
property) held by an Employee either becomes freely transferable or is no longer
subject to a substantial risk of forfeiture; (c) amounts realized from the sale,
exchange or other disposition of stock acquired under a qualified stock option;
and (d) other amounts which receive special tax benefits, or contributions made
by the Employer (whether or not under a salary reduction agreement) towards the
purchase of any annuity contract described in Code Section 403(b) (whether or
not the contributions are actually excludable from the gross income of the
Employee).

 

 

2

 





For purposes of this Section, the determination of Compensation shall be made
by:

 

(a)       including amounts which are contributed by the Employer pursuant to a
salary reduction agreement and which are not includible in the gross income of
the Participant under Code Sections 125, 132(f)(4), 402(e)(3), 402(h)(1)(B),
403(b) or 457(b), and Employee contributions described in Code Section 414(h)(2)
that are treated as Employer contributions. For this purpose, effective January
1, 1998, amounts not includible in gross income under Code Section 125 shall be
deemed to include any amounts not available to a Participant in cash in lieu of
group health coverage because the Participant is unable to certify that the
Participant has other health coverage, provided the Employer does not request or
collect information regarding the Participant's other health coverage as part of
the enrollment process for the health plan.

 

(b)       including pre-participation Compensation paid during the Plan Year
while not a Participant in the component of the Plan for which Compensation is
being used.

 

(c)       excluding all Compensation paid after severance of employment with the
Employer.

 

Compensation in excess of $200,000 (or such other amount provided in the Code)
shall be disregarded. Such amount shall be adjusted for increases in the cost of
living in accordance with Code Section 401(a)(17)(B), except that the dollar
increase in effect on January 1 of any calendar year shall be effective for the
Plan Year beginning with or within such calendar year. For any "determination
period" of less than twelve (12) months, the Compensation limit shall be an
amount equal to the Compensation limit for the calendar year in which the
"determination period" begins multiplied by the ratio obtained by dividing the
number of full months in the short "determination period" by twelve (12). A
"determination period" is not less than twelve (12) months solely because a
Participant's Compensation does not include Compensation paid during a
determination period while the Participant was not a Participant in the Plan (or
a component of the Plan).

 

If any Employees are excluded from the Plan (or from any component of the Plan),
then Compensation for any such Employees who become eligible or cease to be
eligible to participate in the Plan (or in the component of the Plan) during a
Plan Year shall only include Compensation while such Employees are Eligible
Employees of the Plan (or of such component of the Plan).

 

For purposes of this Section, if the Plan is a plan described in Code
Section 413(c) or 414(f) (a plan maintained by more than one Employer), the
limitation applies separately with respect to the Compensation of any
Participant from each Employer maintaining the Plan.

 

If, in connection with the adoption of any amendment, the definition of
Compensation has been modified, then, except as otherwise provided herein, for
Plan Years prior to the Plan Year which includes the adoption date of such
amendment, Compensation means compensation determined pursuant to the terms of
the Plan then in effect.

 

 

3

 





1.11    "Contract" or "Policy" means any life insurance policy, retirement
income policy or annuity policy (group or individual) issued pursuant to the
terms of the Plan. In the event of any conflict between the terms of this Plan
and the terms of any contract purchased hereunder, the Plan provisions shall
control.

 

1.12    "Current Obligations" means Trust obligations arising from extension of
credit to the Trust and payable in cash within (1) year from the date an
Employer contribution is due.

 

1.13    "Distribution Calendar Year" means a calendar year for which a minimum
distribution pursuant to Section 7.7 is required. For distributions beginning
before the Participant's death, the first Distribution Calendar Year is the
calendar year immediately preceding the calendar year which contains the
Participant's required beginning date under Section 7.7. For distributions
beginning after the Participant's death, the first Distribution Calendar Year is
the calendar year in which distributions are required to begin under
Section 7.7. The required minimum distribution for the Participant's first
Distribution Calendar Year will be made on or before the Participant's required
beginning date. The required minimum distribution for other Distribution
Calendar Years, including the required minimum distribution for the Distribution
Calendar Year in which the Participant's required beginning date occurs, will be
made on or before December 31st of that Distribution Calendar Year.

 

1.14    "Early Retirement." This Plan does not provide for a retirement date
prior to Normal Retirement Date.

 

1.15    "Eligible Employee" means any Employee, except as provided below. The
following Employees shall not be eligible to participate in this Plan:

 

(a)       Employees of Affiliated Employers, unless such Affiliated Employers
have specifically adopted this Plan in writing with the written approval of the
Employer.

 

(b)       Individuals who are not reported on the payroll records of the
Employer as common law employees. In particular, it is expressly intended that
individuals who are not treated as common law employees by the Employer on its
payroll records, or partners or other Self-Employed Individuals who are treated
as independent contractors, are not Eligible Employees and are excluded from
Plan participation even if a court or administrative agency determines that such
individuals are common law employees and not independent contractors.

 

(c)       Employees whose employment is governed by the terms of a collective
bargaining agreement between Employee representatives (within the meaning of
Code Section 7701(a)(46)) and the Employer under which retirement benefits were
the subject of good faith bargaining between the parties, unless such agreement
expressly provides for coverage in this Plan.

 

(d)       Employees who are nonresident aliens (within the meaning of Code
Section 7701(b)(1)(B)) and who receive no earned income (within the meaning of
Code Section 911(d)(2)) from the Employer which constitutes income from sources
within the United States (within the meaning of Code Section 861(a)(3)).

 

 

(e)

Leased Employees.

 

 

 

4

 





1.16    "Employee" means any person who is employed by the Employer or
Affiliated Employer. Employee shall include Leased Employees within the meaning
of Code Sections 414(n)(2) and 414(o)(2) unless such Leased Employees are
covered by a plan described in Code Section 414(n)(5) and such Leased Employees
do not constitute more than 20% of the recipient's non-highly compensated work
force.

 

1.17    "Employer" means Los Alamos National Bank and any successor which shall
maintain this Plan; and any predecessor which has maintained this Plan. The
Employer is a corporation with principal offices in the State of New Mexico. For
purposes of credited Hours of Service for eligibility to participate and vesting
in account balances, service with Allocca and Brunett, Inc. shall be considered
Hours of Service under this Plan. In addition, where appropriate, the term
Employer shall include any Participating Employer (as defined in Section 12.1)
which shall adopt this Plan.

 

1.18    "ESOP" means an employee stock ownership plan that meets the
requirements of Code Section 4975(e)(7) and Regulation 54.4975-11.

 

1.19    "Exempt Loan" means a loan made to the Plan by a disqualified person or
a loan to the Plan which is guaranteed by a disqualified person and which
satisfies the requirements of Section 5.4 hereof. Any Exempt Loan must be
primarily for the benefit of the Plan Participants.

 

1.20    "Fiduciary" means any person who (a) exercises any discretionary
authority or discretionary control respecting management of the Plan or
exercises any authority or control respecting management or disposition of its
assets, (b) renders investment advice for a fee or other compensation, direct or
indirect, with respect to any monies or other property of the Plan or has any
authority or responsibility to do so, or (c) has any discretionary authority or
discretionary responsibility in the administration of the Plan.

 

1.21    "Fiscal Year" means the Employer's accounting year of 12 months
commencing on January 1 of each year and ending the following December 31.

 

1.22    "Forfeiture" means that portion of a Participant's Account that is not
Vested, and occurs on the earlier of:

 

(a)       the distribution of the entire Vested portion of the Participant's
Account of a Former Participant who has severed employment with the Employer.
For purposes of this provision, if the Former Participant has a Vested benefit
of zero, then such Former Participant shall be deemed to have received a
distribution of such Vested benefit as of the year in which the severance of
employment occurs, or

 

(b)       the last day of the Plan Year in which a Former Participant who has
severed employment with the Employer incurs five (5) consecutive 1-Year Breaks
in Service.

 

Regardless of the preceding provisions, if a Former Participant is eligible to
share in the allocation of Employer contributions or Forfeitures in the year in
which the Forfeiture would otherwise occur, then the Forfeiture will not occur
until the end of the first Plan Year for which the Former Participant is not
eligible to share in the allocation of Employer contributions or Forfeitures.
Furthermore, the term "Forfeiture" shall also include amounts deemed to be
Forfeitures pursuant to any other provision of this Plan.

 

 

5

 





1.23    "Former Participant" means a person who has been a Participant, but who
has ceased to be a Participant for any reason.

 

1.24    "415 Compensation" with respect to any Participant means such
Participant's wages, salaries, fees for professional services and other amounts
received (without regard to whether or not an amount is paid in cash) for
personal services actually rendered in the course of employment with the
Employer maintaining the Plan to the extent that the amounts are includible in
gross income (including, but not limited to, commissions paid salesmen,
compensation for services on the basis of a percentage of profits, commissions
on insurance premiums, tips, bonuses, fringe benefits, and reimbursements or
other expense allowances under a nonaccountable plan (as described in
Regulation 1.62-2(c)) for a Plan Year.

 

"415 Compensation" shall exclude (a)(1) contributions made by the Employer to a
plan of deferred compensation to the extent that, the contributions are not
includible in the gross income of the Participant for the taxable year in which
contributed, (2) Employer contributions made on behalf of an Employee to a
simplified employee pension plan described in Code Section 408(k) to the extent
such contributions are excludable from the Employee's gross income, (3) any
distributions from a plan of deferred compensation; (b) amounts realized from
the exercise of a non-qualified stock option, or when restricted stock (or
property) held by an Employee either becomes freely transferable or is no longer
subject to a substantial risk of forfeiture; (c) amounts realized from the sale,
exchange or other disposition of stock acquired under a qualified stock option;
and (d) other amounts which receive special tax benefits, or contributions made
by the Employer (whether or not under a salary reduction agreement) towards the
purchase of any annuity contract described in Code Section 403(b) (whether or
not the contributions are actually excludable from the gross income of the
Employee).

 

Notwithstanding the above, the determination of 415 Compensation shall be made
by:

 

(a)       including any elective deferral (as defined in Code
Section 402(g)(3)), and any amount which is contributed or deferred by the
Employer at the election of the Participant and which is not includible in the
gross income of the Participant by reason of Code Sections 125, 132(f)(4) and
457. For this purpose, effective January 1, 1998, amounts not includible in
gross income under Code Section 125 shall be deemed to include any amounts not
available to a Participant in cash in lieu of group health coverage because the
Participant is unable to certify that the Participant has other health coverage,
provided the Employer does not request or collect information regarding the
Participant's other health coverage as part of the enrollment process for the
health plan.

 

(b)       effective for Limitation Years beginning on and after July 1, 2007,
making the following adjustments for amounts that are paid by the later of 2 1/2
months after a Participant's severance from employment with the Employer or the
end of the Limitation Year that includes the date of the Participant's severance
from employment with the Employer. Any other payment of compensation paid after
severance of employment that is not described in the following types of
compensation is not considered compensation within the meaning of Code Section
415(c)(3), even if payment is made within the time period specified above.

 

(1)       415 Compensation shall include regular pay after severance of
employment if:

 

 

6

 





(i)        The payment is regular compensation for services during the
Participant's regular working hours, or compensation for services outside the
Participant's regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar payments; and

 

(ii)        The payment would have been paid to the Participant prior to a
severance from employment if the Participant had continued in employment with
the Employer.

 

1.25    "Highly Compensated Employee" means an Employee described in Code
Section 414(q) and the Regulations thereunder, and generally means any Employee
who:

 

(a)       was a "five percent owner" as defined in Section 1.29(b) at any time
during the "determination year" or the "look-back year"; or

 

(b)       for the "look-back year" had "415 Compensation" from the Employer in
excess of $110,000 and were in the Top Paid Group of Employees for the Plan
Year. The $110,000 amount is adjusted at the same time and in the same manner as
under Code Section 415(d), except that the base period is the calendar quarter
ending September 30, 1996.

 

The "determination year" means the Plan Year for which testing is being
performed, and the "look back year" means the immediately preceding twelve (12)
month period.

 

A highly compensated former Employee is based on the rules applicable to
determining Highly Compensated Employee status as in effect for the
"determination year," in accordance with Regulation 1.414(q)-1T, A-4 and IRS
Notice 97-45 (or any superseding guidance).

 

In determining who is a Highly Compensated Employee, Employees who are
non-resident aliens and who received no earned income (within the meaning of
Code Section 911(d)(2)) from the Employer constituting United States source
income within the meaning of Code Section 861(a)(3) shall not be treated as
Employees. If a Nonresident Alien Employee has U.S. source income, that Employee
is treated as satisfying this definition if all of such Employee's U.S. source
income from the Employer is exempt from U.S. income tax under an applicable
income tax treaty. Additionally, all Affiliated Employers shall be taken into
account as a single employer and Leased Employees within the meaning of Code
Sections 414(n)(2) and 414(o)(2) shall be considered Employees unless such
Leased Employees are covered by a plan described in Code Section 414(n)(5) and
are not covered in any qualified plan maintained by the Employer. The exclusion
of Leased Employees for this purpose shall be applied on a uniform and
consistent basis for all of the Employer's retirement plans. Highly Compensated
Former Employees shall be treated as Highly Compensated Employees without regard
to whether they performed services during the "determination year."

 

1.26    "Highly Compensated Participant" means any Highly Compensated Employee
who is eligible to participate in the component of the Plan being tested.

 

1.27    "Hour of Service" means (1) each hour for which an Employee is directly
or indirectly compensated or entitled to compensation by the Employer for the
performance of duties (these hours will be credited to the Employee for the
computation period in which the duties are performed); (2) each hour for which
an Employee is directly or indirectly

 

 

7

 





compensated or entitled to compensation by the Employer (irrespective of whether
the employment relationship has terminated) for reasons other than performance
of duties (such as vacation, holidays, sickness, jury duty, disability, lay-off,
military duty or leave of absence) during the applicable computation period
(these hours will be calculated and credited pursuant to Department of Labor
regulation 2530.200b-2 which is incorporated herein by reference); (3) each hour
for which back pay is awarded or agreed to by the Employer without regard to
mitigation of damages (these hours will be credited to the Employee for the
computation period or periods to which the award or agreement pertains rather
than the computation period in which the award, agreement or payment is made).
The same Hours of Service shall not be credited both under (1) or (2), as the
case may be, and under (3).

 

Notwithstanding (2) above, (i) no more than 501 Hours of Service are required to
be credited to an Employee on account of any single continuous period during
which the Employee performs no duties (whether or not such period occurs in a
single computation period); (ii) an hour for which an Employee is directly or
indirectly paid, or entitled to payment, on account of a period during which no
duties are performed is not required to be credited to the Employee if such
payment is made or due under a plan maintained solely for the purpose of
complying with applicable worker's compensation, or unemployment compensation or
disability insurance laws; and (iii) Hours of Service are not required to be
credited for a payment which solely reimburses an Employee for medical or
medically related expenses incurred by the Employee.

 

For purposes of (2) above, a payment shall be deemed to be made by or due from
the Employer regardless of whether such payment is made by or due from the
Employer directly, or indirectly through, among others, a trust fund, or
insurer, to which the Employer contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer, or other entity
are for the benefit of particular Employees or are on behalf of a group of
Employees in the aggregate.

 

For purposes of this Section, Hours of Service will be credited for employment
with other Affiliated Employers. The provisions of Department of Labor
regulations 2530.200b-2(b) and (c) are incorporated herein by reference.

 

 

1.28

"Investment Manager" means any Fiduciary described in Act Section 3(38).

 

1.29    "Key Employee" means, for Plan Years beginning after December 31, 2001,
an Employee as defined in Code Section 416(i) and the Regulations thereunder.
Generally, any Employee or former Employee (as well as each of the Employee's or
former Employee's Beneficiaries) is considered a Key Employee if the Employee's
or former Employee's, at any time during the Plan Year that contains the
"determination date" (except for the Plan Year beginning after
December 31, 2001, the prior Plan Year that contains the "determination date"),
has been included in one of the following categories:

 

(a)       an officer of the Employer (as that term is defined within the meaning
of the Regulations under Code Section 416) having annual "415 Compensation"
greater than $160,000 (as adjusted under Code Section 416(i)(1) for Plan Years
beginning after December 31, 2002).

 

(b)       a "five percent owner" of the Employer. "Five percent owner" means any
person who owns (or is considered as owning within the meaning of Code
Section 318) more than five percent (5%) of the outstanding stock of the
Employer or stock possessing more than five percent (5%) of the total combined
voting power of all stock of the Employer or, in the case of an unincorporated

 

 

8

 





business, any person who owns more than five percent (5%) of the capital or
profits interest in the Employer. In determining percentage ownership hereunder,
employers that would otherwise be aggregated under Code Sections 414(b), (c),
(m) and (o) shall be treated as separate employers.

 

(c)       a "one percent owner" of the Employer having an annual "415
Compensation" from the Employer of more than $150,000. "One percent owner" means
any person who owns (or is considered as owning within the meaning of Code
Section 318) more than one percent (1%) of the outstanding stock of the Employer
or stock possessing more than one percent (1%) of the total combined voting
power of all stock of the Employer or, in the case of an unincorporated
business, any person who owns more than one percent (1%) of the capital or
profits interest in the Employer. In determining percentage ownership hereunder,
employers that would otherwise be aggregated under Code Sections 414(b), (c),
(m) and (o) shall be treated as separate employers. However, in determining
whether an individual has "415 Compensation" of more than $150,000, "415
Compensation" from each employer required to be aggregated under Code
Sections 414(b), (c), (m) and (o) shall be taken into account.

 

For purposes of this Section, the determination of "415 Compensation" shall be
made by including amounts which are contributed by the Employer pursuant to a
salary reduction agreement and which are not includible in the gross income of
the Participant under Code Sections 125, 132(f)(4), 402(e)(3), 402(h)(1)(B),
403(b) or 457(b), and Employee contributions described in Code Section 414(h)(2)
that are treated as Employer contributions.

 

In determining percentage ownership hereunder, employers that would otherwise be
aggregated under Code Sections 414(b), (c), (m) and (o) shall be treated as
separate employers. In determining whether an individual has 415 Compensation of
more than $150,000, 415 Compensation from each employer required to be
aggregated under Code Sections 414(b), (c), (m) and (o) shall be taken into
account.

 

1.30    "Late Retirement Date" means the first day of the month coinciding with
or next following a Participant's actual Retirement Date after having reached
Normal Retirement Date.

 

1.31    "Leased Employee" means any person (other than an Employee of the
recipient Employer) who pursuant to an agreement between the recipient Employer
and any other person or entity ("leasing organization") has performed services
for the recipient (or for the recipient and related persons determined in
accordance with Code Section 414(n)(6)) on a substantially full time basis for a
period of at least one year, and such services are performed under primary
direction or control by the recipient Employer. Contributions or benefits
provided a Leased Employee by the leasing organization which are attributable to
services performed for the recipient Employer shall be treated as provided by
the recipient Employer. Furthermore, Compensation for a Leased Employee shall
only include Compensation from the leasing organization that is attributable to
services performed for the recipient Employer. A Leased Employee shall not be
considered an Employee of the recipient Employer:

 

(a)       if such employee is covered by a money purchase pension plan
providing:

 

(1)       a nonintegrated employer contribution rate of at least 10% of
compensation, as defined in Code Section 415(c)(3);

 

 

(2)

immediate participation;

 

 

9

 





 

 

(3)

full and immediate vesting; and

 

(b)       if Leased Employees do not constitute more than 20% of the recipient
Employer's nonhighly compensated work force.

 

1.32    "Non-Highly Compensated Participant" means any Participant who is not a
Highly Compensated Employee.

 

A Participant is a Non-Highly Compensated Participant for a particular Plan Year
if such Participant does not meet the definition of a Highly Compensated
Employee in effect for that Plan Year.

 

1.33    "Non-Key Employee" means, for Plan Years beginning after December 31,
2001, any Employee or former Employee (and such Employee's or former Employee's
Beneficiaries) who is not a Key Employee.

 

1.34    "Normal Retirement Age" means the Participant's 65th birthday. A
Participant shall become fully Vested in the Participant's Account upon
attaining Normal Retirement Age.

 

1.35    "Normal Retirement Date" means the first day of the month coinciding
with or next following the Participant's Normal Retirement Age.

 

1.36    "1-Year Break in Service" means the applicable computation period during
which an Employee has not completed more than 500 Hours of Service with the
Employer. Further, solely for the purpose of determining whether a Participant
has incurred a 1-Year Break in Service, Hours of Service shall be recognized for
"authorized leaves of absence" and "maternity and paternity leaves of absence."
Years of Service and 1-Year Breaks in Service shall be measured on the same
computation period.

 

"Authorized leave of absence" means an unpaid, temporary cessation from active
employment with the Employer pursuant to an established nondiscriminatory
policy, whether occasioned by illness, military service, or any other reason.

 

A "maternity or paternity leave of absence" means an absence from work for any
period by reason of the Employee's pregnancy, birth of the Employee's child,
placement of a child with the Employee in connection with the adoption of such
child, or any absence for the purpose of caring for such child for a period
immediately following such birth or placement. For this purpose, Hours of
Service shall be credited for the computation period in which the absence from
work begins, only if credit therefore is necessary to prevent the Employee from
incurring a 1-Year Break in Service, or, in any other case, in the immediately
following computation period. The Hours of Service credited for a "maternity or
paternity leave of absence" shall be those which would normally have been
credited but for such absence, or, in any case in which the Administrator is
unable to determine such hours normally credited, eight (8) Hours of Service per
day. The total Hours of Service required to be credited for a "maternity or
paternity leave of absence" shall not exceed the number of Hours of Service
needed to prevent the Employee from incurring a 1-Year Break in Service.

 

1.37    "Other Investments Account" means the account of a Participant which is
credited with such Participant's share of the net gain (or loss) of the Plan,
Forfeitures and Employer contributions in other than Company Stock and which is
debited with payments made to pay for Company Stock.

 

 

10

 





1.38    "Participant" means any Eligible Employee who participates in the Plan
and has not for any reason become ineligible to participate further in the Plan.

 

1.39    "Participant Direction Procedures" means such instructions, guidelines
or policies, the terms of which are incorporated herein, as shall be established
pursuant to Section 4.5 and observed by the Administrator and applied to
Participants who have Participant Directed Accounts.

 

1.40    "Participant's Account" means the account established and maintained by
the Administrator for each Participant with respect to such Participant's total
interest in the Plan and Trust resulting from the Employer contributions.

 

1.41    "Participant's Account Balance" means the account balance as of the last
Valuation Date in the calendar year immediately preceding the Distribution
Calendar Year (valuation calendar year) increased by the amount of any
contributions made and allocated or Forfeitures allocated to the account balance
as of dates in the valuation calendar year after the Valuation Date and
decreased by distributions made in the valuation calendar year after the
Valuation Date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the Distribution Calendar Year if distributed or transferred in the
valuation calendar year.

 

1.42    "Participant's Directed Account" means that portion of a Participant's
interest in the Plan with respect to which the Participant has directed the
investment in accordance with the Participant Direction Procedure.

 

 

1.43

"Plan" means this instrument, including all amendments thereto.

 

1.44    "Plan Year" means the Plan's accounting year of twelve (12) months
commencing on January 1 of each year and ending the following December 31.

 

1.45    "Post-Severance Compensation" means payments made within 2 1/2 months
after severance from employment (within the meaning of Code Section
401(k)(2)(B)(i)(I)) if they are payments that, absent a severance from
employment, would have been paid to the Employee while the Employee continued in
employment with the Employer and are regular compensation for services during
the Employee's regular working hours, compensation for services outside the
Employee's regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar compensation, and payments for accrued
bona fide sick, vacation or other leave, but only if the Employee would have
been able to use the leave if employment had continued. Any payments not
described above are not considered compensation if paid after severance from
employment, even if they are paid within 2 1/2 months following severance from
employment, except for payments to an individual who does not currently perform
services for the Employer by reason of qualified military service (within the
meaning of Code Section 414(u)(1)) to the extent these payments do not exceed
the amounts the individual would have received if the individual had continued
to perform services for the Employer rather than entering qualified military
service.

 

1.46    "Regulation" means the Income Tax Regulations as promulgated by the
Secretary of the Treasury or a delegate of the Secretary of the Treasury, and as
amended from time to time.

 

1.47    "Retired Participant" means a person who has been a Participant, but who
has become entitled to retirement benefits under the Plan.

 

 

11

 





1.48    "Retirement Date" means the date as of which a Participant retires for
reasons other than Total and Permanent Disability, whether such retirement
occurs on a Participant's Normal Retirement Date or Late Retirement Date (see
Section 7.1).

 

1.49    "Terminated Participant" means a person who has been a Participant, but
whose employment has been terminated other than by death, Total and Permanent
Disability or retirement.

 

1.50    "Top Heavy Plan" means, for Plan Years beginning after December 31,
2001, a plan described in Section 10.2(a).

 

1.51    "Top Heavy Plan Year" means, for Plan Years beginning after December 31,
2001, a Plan Year during which the Plan is a Top Heavy Plan.

 

1.52    "Top-Paid Group" means the top-paid group as determined pursuant to Code
Section 414(q) and the Regulations thereunder and generally means the top twenty
percent (20%) of Employees who performed services for the Employer during the
applicable year, ranked according to the amount of "415 Compensation" received
from the Employer during such year. All Affiliated Employers shall be taken into
account as a single employer, and Leased Employees shall be treated as Employees
if required pursuant to Code Section 414(n) or (o). Employees who are
non-resident aliens who received no earned income (within the meaning of Code
Section 911(d)(2)) from the Employer constituting United States source income
within the meaning of Code Section 861(a)(3) shall not be treated as Employees.
Furthermore, for the purpose of determining the number of Employees in any year,
the following additional Employees shall also be excluded, however, such
Employees may still be considered for the purpose of identifying the particular
Employees in the Top-Paid Group:

 

 

(a)

Employees with less than six (6) months of service;

 

(b)       Employees who normally work less than 17 1/2 hours per week;

 

(c)       Employees who normally work less than six (6) months during a year;
and

 

 

(d)

Employees who have not yet attained age twenty-one (21).

 

In addition, if 90 percent or more of the Employees of the Employer are covered
under agreements the Secretary of Labor finds to be collective bargaining
agreements between Employee representatives and the Employer, and the Plan
covers only Employees who are not covered under such agreements, then Employees
covered by such agreements shall be excluded from both the total number of
active Employees as well as from the identification of particular Employees in
the Top-Paid Group.

 

The foregoing exclusions set forth in this Section shall be applied on a uniform
and consistent basis for all purposes for which the Code Section 414(q)
definition is applicable. Furthermore, in applying such exclusions, the Employer
may substitute any lesser service, hours or age.

 

1.53    "Total and Permanent Disability" means a physical or mental condition of
a Participant resulting from bodily injury, disease, or mental disorder which
renders such Participant incapable of continuing usual and customary employment
with the Employer. The disability of a Participant shall be determined by a
licensed physician chosen by the Administrator. The determination shall be
applied uniformly to all Participants.

 

 

12

 





 

1.54    "Trustee" means the person or entity named as trustee herein or in any
separate trust forming a part of this Plan, and any successors.

 

1.55    "Trust Fund" means the assets of the Plan and Trust as the same shall
exist from time to time.

 

1.56    "Unallocated Company Stock Suspense Account" means an account containing
Company Stock acquired with the proceeds of an Exempt Loan and which has not
been released from such account and allocated to the Participants' Company Stock
Accounts.

 

1.57    "Valuation Date" means the Anniversary Date and may include any other
date or dates deemed necessary or appropriate by the Administrator for the
valuation of the Participant's accounts during the Plan Year, which may include
any day that the Trustee, any transfer agent appointed by the Trustee or the
Employer or any stock exchange used by such agent, are open for business.

 

1.58    "Vested" means the nonforfeitable portion of any account maintained on
behalf of a Participant.

 

1.59    "Year of Service" means the computation period of twelve (12)
consecutive months, herein set forth, during which an Employee has at least 1000
Hours of Service.

 

For purposes of eligibility for participation, the initial computation period
shall begin with the date on which the Employee first performs an Hour of
Service. The participation computation period beginning after a 1-Year Break in
Service shall be measured from the date on which an Employee again performs an
Hour of Service. The participation computation period shall shift to the Plan
Year which includes the anniversary of the date on which the Employee first
performed an Hour of Service. If there is a shift to the Plan Year, then an
Employee who is credited with the required Hours of Service in both the initial
computation period (or the computation period beginning after a 1-Year Break in
Service) and the Plan Year which includes the anniversary of the date on which
the Employee first performed an Hour of Service, shall be credited with two (2)
Years of Service for purposes of eligibility to participate.

 

For vesting purposes, the computation periods shall be the Plan Year, including
periods prior to the Effective Date of the Plan.

 

The computation period shall be the Plan Year if not otherwise set forth herein.

 

Notwithstanding the foregoing, for any short Plan Year, the determination of
whether an Employee has completed a Year of Service shall be made in accordance
with Department of Labor regulation 2530.203-2(c). However, in determining
whether an Employee has completed a Year of Service for benefit accrual purposes
in the short Plan Year, the number of the Hours of Service required shall be
proportionately reduced based on the number of full months in the short Plan
Year.

 

Years of Service with any Affiliated Employer shall be recognized.

 

 

 

13

 





ARTICLE II

ADMINISTRATION

 

2.1   POWERS AND RESPONSIBILITIES OF THE EMPLOYER

 

(a)       In addition to the general powers and responsibilities otherwise
provided for in this Plan, the Employer shall be empowered to appoint and remove
the Trustee and the Administrator from time to time as it deems necessary for
the proper administration of the Plan to ensure that the Plan is being operated
for the exclusive benefit of the Participants and their Beneficiaries in
accordance with the terms of the Plan, the Code, and the Act. The Employer may
appoint counsel, specialists, advisers, agents (including any nonfiduciary
agent) and other persons as the Employer deems necessary or desirable in
connection with the exercise of its fiduciary duties under this Plan. The
Employer may compensate such agents or advisers from the assets of the Plan as
fiduciary expenses (but not including any business (settlor) expenses of the
Employer), to the extent not paid by the Employer.

 

(b)       The Employer may, by written agreement or designation, appoint at its
option an Investment Manager (qualified under the Investment Company Act of 1940
as amended), investment adviser, or other agent to provide direction to the
Trustee with respect to any or all of the Plan assets. Such appointment shall be
given by the Employer in writing in a form acceptable to the Trustee and shall
specifically identify the Plan assets with respect to which the Investment
Manager or other agent shall have authority to direct the investment.

 

(c)       The Employer shall establish a "funding policy and method," i.e., it
shall determine whether the Plan has a short run need for liquidity (e.g., to
pay benefits) or whether liquidity is a long run goal and investment growth (and
stability of same) is a more current need, or shall appoint a qualified person
to do so. The Employer or its delegate shall communicate such needs and goals to
the Trustee, who shall coordinate such Plan needs with its investment policy.
The communication of such a "funding policy and method" shall not, however,
constitute a directive to the Trustee as to the investment of the Trust Funds.
Such "funding policy and method" shall be consistent with the objectives of this
Plan and with the requirements of Title I of the Act.

 

(d)       The Employer shall periodically review the performance of any
Fiduciary or other person to whom duties have been delegated or allocated by it
under the provisions of this Plan or pursuant to procedures established
hereunder. This requirement may be satisfied by formal periodic review by the
Employer or by a qualified person specifically designated by the Employer,
through day-to-day conduct and evaluation, or through other appropriate ways.

 

(e)       The Employer will furnish Plan Fiduciaries and Participants with
notices and information statements when voting rights must be exercised pursuant
to Section 8.4.

 

2.2   DESIGNATION OF ADMINISTRATIVE AUTHORITY

 

The Employer shall be the Administrator. The Employer may appoint any person,
including, but not limited to, the Employees of the Employer, to perform the
duties of the Administrator. Any person so appointed shall signify acceptance by
filing written acceptance

 

 

14

 





with the Employer. Upon the resignation or removal of any individual performing
the duties of the Administrator, the Employer may designate a successor.

 

2.3   ALLOCATION AND DELEGATION OF RESPONSIBILITIES

 

If more than one person is appointed as Administrator, the responsibilities of
each Administrator may be specified by the Employer and accepted in writing by
each Administrator. In the event that no such delegation is made by the
Employer, the Administrators may allocate the responsibilities among themselves,
in which event the Administrators shall notify the Employer and the Trustee in
writing of such action and specify the responsibilities of each Administrator.
The Trustee thereafter shall accept and rely upon any documents executed by the
appropriate Administrator until such time as the Employer or the Administrators
file with the Trustee a written revocation of such designation.

 

2.4   POWERS AND DUTIES OF THE ADMINISTRATOR

 

The primary responsibility of the Administrator is to administer the Plan for
the exclusive benefit of the Participants and their Beneficiaries, subject to
the specific terms of the Plan. The Administrator shall administer the Plan in
accordance with its terms and shall have the power and discretion to construe
the terms of the Plan and to determine all questions arising in connection with
the administration, interpretation, and application of the Plan. Any such
determination by the Administrator shall be conclusive and binding upon all
persons. The Administrator may establish procedures, correct any defect, supply
any information, or reconcile any inconsistency in such manner and to such
extent as shall be deemed necessary or advisable to carry out the purpose of the
Plan; provided, however, that any procedure, discretionary act, interpretation
or construction shall be done in a nondiscriminatory manner based upon uniform
principles consistently applied and shall be consistent with the intent that the
Plan shall continue to be deemed a qualified plan under the terms of Code
Section 401(a), and shall comply with the terms of the Act and all regulations
issued pursuant thereto. The Administrator shall have all powers necessary or
appropriate to accomplish the Administrator's duties under the Plan.

 

The Administrator shall be charged with the duties of the general administration
of the Plan as set forth under the terms of the Plan, including, but not limited
to, the following:

 

(a)       the discretion to determine all questions relating to the eligibility
of Employees to participate or remain a Participant hereunder and to receive
benefits under the Plan;

 

(b)       to compute, certify, and direct the Trustee with respect to the amount
and the kind of benefits to which any Participant shall be entitled hereunder;

 

(c)       to authorize and direct the Trustee with respect to all
nondiscretionary or otherwise directed disbursements from the Trust;

 

(d)       to maintain all necessary records for the administration of the Plan;

 

(e)       to interpret the provisions of the Plan and to make and publish such
rules for regulation of the Plan as are consistent with the terms hereof;

 

 

(f)

to determine the size and type of any Contract to be purchased

 

 

15

 





from any insurer, and to designate the insurer from which such Contract shall be
purchased;

 

(g)       to compute and certify to the Employer and to the Trustee from time to
time the sums of money necessary or desirable to be contributed to the Plan;

 

(h)       to consult with the Employer and the Trustee regarding the short and
long-term liquidity needs of the Plan in order that the Trustee can exercise any
investment discretion in a manner designed to accomplish specific objectives;

 

(i)        to establish and communicate to Participants a procedure, which
includes at least three (3) investment options pursuant to Regulations, for
allowing each Participant to direct the Trustee as to the investment of such
Participant's Company Stock Account pursuant to Section 4.5;

 

(j)        to establish and communicate to Participants a procedure and method
to insure that each Participant will vote Company Stock allocated to such
Participant's Company Stock Account pursuant to Section 8.4;

 

(k)       to determine the validity of, and take appropriate action with respect
to, any qualified domestic relations order received by it; and

 

(l)        to assist any Participant regarding the Participant's rights,
benefits, or elections available under the Plan.

 

2.5   RECORDS AND REPORTS

 

The Administrator shall keep a record of all actions taken and shall keep all
other books of account, records, policies, and other data that may be necessary
for proper administration of the Plan and shall be responsible for supplying all
information and reports to the Internal Revenue Service, Department of Labor,
Participants, Beneficiaries and others as required by law.

 

2.6   APPOINTMENT OF ADVISERS

 

The Administrator, or the Trustee with the consent of the Administrator, may
appoint counsel, specialists, advisers, agents (including nonfiduciary agents)
and other persons as the Administrator or the Trustee deems necessary or
desirable in connection with the administration of this Plan, including but not
limited to agents and advisers to assist with the administration and management
of the Plan, and thereby to provide, among such other duties as the
Administrator may appoint, assistance with maintaining Plan records and the
providing of investment information to the Plan's investment fiduciaries and to
Plan Participants.

 

2.7   PAYMENT OF EXPENSES

 

All expenses of administration may be paid out of the Trust Fund unless paid by
the Employer. Such expenses shall include any expenses incident to the
functioning of the Administrator, or any person or persons retained or appointed
by any Named Fiduciary incident to the exercise of their duties under the Plan,
including, but not limited to, fees of accountants, counsel, Investment
Managers, agents (including nonfiduciary agents) appointed for the purpose of
assisting the Administrator or the Trustee in carrying out the instructions of
Participants as to the

 

 

16

 





directed investment of their accounts and other specialists and their agents,
the costs of any bonds required pursuant to Act Section 412, and other costs of
administering the Plan. Until paid, the expenses shall constitute a liability of
the Trust Fund.

 

2.8   CLAIMS PROCEDURE

 

Claims for benefits under the Plan may be filed in writing with the
Administrator. Written or electronic notice of the disposition of a claim shall
be furnished to the claimant within 90 days (45 days if the claim involves
disability benefits) after the application is filed, or such period as is
required by applicable law or Department of Labor regulation. In the event the
claim is denied, the reasons for the denial shall be specifically set forth in
the notice in language calculated to be understood by the claimant, pertinent
provisions of the Plan shall be cited, and, where appropriate, an explanation as
to how the claimant can perfect the claim will be provided. In addition, the
claimant shall be furnished with an explanation of the Plan's claims review
procedure.

 

2.9   CLAIMS REVIEW PROCEDURE

 

Any Employee, former Employee, or Beneficiary of either, who has been denied a
benefit by a decision of the Administrator pursuant to Section 2.8 shall be
entitled to request the Administrator to give further consideration to a claim
by filing with the Administrator a written request for a hearing. Such request,
together with a written statement of the reasons why the claimant believes the
claim should be allowed, shall be filed with the Administrator no later than 60
days (180 days if the denied benefit involves disability benefits) after receipt
of the written or electronic notification provided for in Section 2.8. The
Administrator shall then conduct a hearing within the next 60 days (45 days if
the claim involves disability benefits), at which the claimant may be
represented by an attorney or any other representative of such claimant's
choosing and expense and at which the claimant shall have an opportunity to
submit written and oral evidence and arguments in support of the claim. At the
hearing the claimant or the claimant's representative shall have an opportunity
to review all documents in the possession of the Administrator which are
pertinent to the claim at issue and its disallowance. Either the claimant or the
Administrator may cause a court reporter to attend the hearing and record the
proceedings. In such event, a complete written transcript of the proceedings
shall be furnished to both parties by the court reporter. The full expense of
any such court reporter and such transcripts shall be borne by the party causing
the court reporter to attend the hearing. A final decision as to the allowance
of the claim shall be made by the Administrator within 60 days (45 days if the
claim involves disability benefits) of receipt of the appeal (unless there has
been an extension of 60 days (45 days if the claim involves disability benefits)
due to special circumstances, provided the delay and the special circumstances
occasioning it are communicated to the claimant within the 60 day period (45 day
period if the claim involves disability benefits). Such communication shall be
written in a manner calculated to be understood by the claimant and shall
include specific reasons for the decision and specific references to the
pertinent Plan provisions on which the decision is based.

 

 

17

 





ARTICLE III

ELIGIBILITY

 

3.1   CONDITIONS OF ELIGIBILITY

 

Any Eligible Employee who has completed one (1) Year of Service and has attained
age eighteen (18) shall be eligible to participate hereunder as of the date such
Employee has satisfied such requirements. However, any Employee who was a
Participant in the Plan prior to the effective date of this amendment and
restatement shall continue to participate in the Plan.

 

3.2   EFFECTIVE DATE OF PARTICIPATION

 

An Eligible Employee shall become a Participant effective as of the earlier of
the first day of the Plan Year or the first day of the seventh month of such
Plan Year coinciding with or next following the date such Employee met the
eligibility requirements of Section 3.1, provided said Employee was still
employed as of such date (or if not employed on such date, as of the date of
rehire if a 1-Year Break in Service has not occurred or, if later, the date that
the Employee would have otherwise entered the Plan had the Employee not
terminated employment).

 

If an Employee who has satisfied the Plan's eligibility requirements and would
otherwise have become a Participant, shall go from a classification of a
noneligible Employee to an Eligible Employee, such Employee shall become a
Participant on the date such Employee becomes an Eligible Employee or, if later,
the date that the Employee would have otherwise entered the Plan had the
Employee always been an Eligible Employee.

 

If an Employee who has satisfied the Plan's eligibility requirements and would
otherwise become a Participant, shall go from a classification of an Eligible
Employee to a noneligible class of Employees, such Employee shall become a
Participant in the Plan on the date such Employee again becomes an Eligible
Employee, or, if later, the date that the Employee would have otherwise entered
the Plan had the Employee always been an Eligible Employee. However, if such
Employee incurs a 1-Year Break in Service, eligibility will be determined under
the Break in Service rules set forth in Section 3.7.

 

3.3   DETERMINATION OF ELIGIBILITY

 

The Administrator shall determine the eligibility of each Employee for
participation in the Plan based upon information furnished by the Employer. Such
determination shall be conclusive and binding upon all persons, as long as the
same is made pursuant to the Plan and the Act. Such determination shall be
subject to review pursuant to Section 2.9.

 

3.4   TERMINATION OF ELIGIBILITY

 

In the event a Participant shall go from a classification of an Eligible
Employee to an ineligible Employee, such Former Participant shall continue to
vest in the Plan for each Year of Service completed while a noneligible
Employee, until such time as the Participant's Account shall be forfeited or
distributed pursuant to the terms of the Plan. Additionally, the Former
Participant's interest in the Plan shall continue to share in the earnings of
the Trust Fund.

 

 

18

 





3.5   OMISSION OF ELIGIBLE EMPLOYEE

 

If, in any Plan Year, any Employee who should be included as a Participant in
the Plan is erroneously omitted and discovery of such omission is not made until
after a contribution by the Employer for the year has been made and allocated,
then the Employer shall make a subsequent contribution, if necessary after the
application of Section 4.3(f), so that the omitted Employee receives a total
amount which the Employee would have received (including both Employer
contributions and earnings thereon) had the Employee not been omitted. Such
contribution shall be made regardless of whether it is deductible in whole or in
part in any taxable year under applicable provisions of the Code.

 

3.6   INCLUSION OF INELIGIBLE EMPLOYEE

 

If, in any Plan Year, any person who should not have been included as a
Participant in the Plan is erroneously included and discovery of such inclusion
is not made until after a contribution for the year has been made and allocated,
the Employer shall be entitled to recover the contribution made with respect to
the ineligible person provided the error is discovered within twelve (12) months
of the date on which it was made. Otherwise, the amount contributed with respect
to the ineligible person shall constitute a Forfeiture for the Plan Year in
which the discovery is made.

 

3.7   REHIRED EMPLOYEES AND BREAKS IN SERVICE

 

(a)       If any Participant becomes a Former Participant due to severance from
employment with the Employer and is reemployed by the Employer before a 1-Year
Break in Service occurs, the Former Participant shall become a Participant as of
the reemployment date.

 

(b)       If any Employee becomes a former Employee due to severance from
employment with the Employer and is reemployed after a 1-Year Break in Service
has occurred, Years of Service shall include Years of Service prior to the
1-Year Break in Service subject to the following rules:

 

(1)       In the case of a former Employee who under the Plan does not have a
nonforfeitable right to any interest in the Plan resulting from Employer
contributions, Years of Service before a period of 1-Year Break in Service will
not be taken into account if the number of consecutive 1-Year Breaks in Service
equal or exceed the greater of (A) five (5) or (B) the aggregate number of
pre-break Years of Service. Such aggregate number of Years of Service will not
include any Years of Service disregarded under the preceding sentence by reason
of prior 1-Year Breaks in Service.

 

(2)       A former Employee who has not had Years of Service before a 1-Year
Break in Service disregarded pursuant to (1) above, shall participate in the
Plan as of the date of reemployment.

 

(c)       After a Former Participant who has severed employment with the
Employer incurs five (5) consecutive 1-Year Breaks in Service, the Vested
portion of said Former Participant's Account attributable to pre-break service
shall not be increased as a result of post-break service. In such case, separate
accounts will be maintained as follows:

 

 

19

 





(1)       one account for nonforfeitable benefits attributable to pre-break
service; and

 

(2)       one account representing the Participant's Employer derived account
balance in the Plan attributable to post-break service.

 

(d)       If any Participant becomes a Former Participant due to severance of
employment with the Employer and is reemployed by the Employer before five (5)
consecutive 1-Year Breaks in Service, and such Former Participant had received a
distribution of the entire Vested interest prior to reemployment, then the
forfeited account shall be reinstated only if the Former Participant repays the
full amount which had been distributed. Such repayment must be made before the
earlier of five (5) years after the first date on which the Participant is
subsequently reemployed by the Employer or the close of the first period of
five (5) consecutive 1-Year Breaks in Service commencing after the distribution.
If a distribution occurs for any reason other than a severance of employment,
the time for repayment may not end earlier than five (5) years after the date of
distribution. In the event the Former Participant does repay the full amount
distributed, the undistributed forfeited portion of the Participant's Account
must be restored in full, unadjusted by any gains or losses occurring subsequent
to the Valuation Date preceding the distribution. The source for such
reinstatement may be Forfeitures occurring during the Plan Year. If such source
is insufficient, then the Employer will contribute an amount which is sufficient
to restore any such forfeited Accounts provided, however, that if a
discretionary contribution is made for such year, such contribution shall first
be applied to restore any such Accounts and the remainder shall be allocated in
accordance with Section 4.3.

 

If a non-Vested Former Participant was deemed to have received a distribution
and such Former Participant is reemployed by the Employer before five (5)
consecutive 1-Year Breaks in Service, then such Participant will be deemed to
have repaid the deemed distribution as of the date of reemployment.

 

ARTICLE IV

CONTRIBUTION AND ALLOCATION

 

4.1   FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION

 

(a)       For each Plan Year, the Employer shall contribute to the Plan such
amount as shall be determined by the Employer.

 

(b)       The Employer contribution shall not be limited to years in which the
Employer has current or accumulated net profit. Additionally, to the extent
necessary, the Employer shall contribute to the Plan the amount necessary to
provide the top heavy minimum contribution. All contributions by the Employer
shall be made in cash or in such property as is acceptable to the Trustee.

 

4.2   TIME OF PAYMENT OF EMPLOYER CONTRIBUTION

 

The Employer may make its contribution to the Plan for a particular Plan Year at
such time as the Employer, in its sole discretion, determines. If the Employer
makes a contribution for a particular Plan Year after the close of that Plan
Year, the Employer will designate to the Trustee the Plan Year for which the
Employer is making its contribution.

 

 

20

 





 

4.3   ALLOCATION OF CONTRIBUTION, FORFEITURES AND EARNINGS

 

(a)       The Administrator shall establish and maintain an account in the name
of each Participant to which the Administrator shall credit, as of each
Anniversary Date or other Valuation Date, all amounts allocated to each such
Participant as set forth herein.

 

(b)       The Employer shall provide the Administrator with all information
required by the Administrator to make a proper allocation of the Employer
contribution for each Plan Year. Within a reasonable period of time after the
date of receipt by the Administrator of such information, the Administrator
shall allocate such contribution to each Participant's Account in the same
proportion that each such Participant's Compensation for the year bears to the
total Compensation of all Participants for such year.

 

Only Participants who have completed a Year of Service during the Plan Year and
are actively employed on the last day of the Plan Year shall be eligible to
share in the discretionary contribution for the year.

 

(c)       The Company Stock Account of each Participant shall be credited as of
each Anniversary Date with Forfeitures of Company Stock and the Participant's
allocable share of Company Stock (including fractional shares) purchased and
paid for by the Plan or contributed in kind by the Employer. Stock dividends on
Company Stock held in the Participant's Company Stock Account shall be credited
to the Participant's Company Stock Account when paid to the Plan. Cash dividends
on Company Stock held in the Participant's Company Stock Account shall, in the
sole discretion of the Administrator, either be credited to the Participant's
Other Investments Account when paid to the Plan or be used to repay an Exempt
Loan; provided, however, that when cash dividends are used to repay an Exempt
Loan, Company Stock shall be released from the Unallocated Company Stock
Suspense Account and allocated to the Participant's Company Stock Account
pursuant to Section 4.3(e) and, provided further, that Company Stock allocated
to the Participant's Company Stock Account shall have a fair market value not
less than the amount of cash dividends which would have been allocated to such
Participant's Other Investments Account for the year.

 

Company Stock acquired by the Plan with the proceeds of an Exempt Loan shall
only be allocated to each Participant's Company Stock Account upon release from
the Unallocated Company Stock Suspense Account as provided in Section 4.3(e)
herein. Company Stock acquired with the proceeds of an Exempt Loan shall be an
asset of the Trust Fund and maintained in the Unallocated Company Stock Suspense
Account.

 

(d)       Except as provided above with respect to stock dividends on Company
Stock, as of each Valuation Date, before the current valuation period allocation
of Employer contributions and Forfeitures, any earnings or losses (net
appreciation or net depreciation) of the Trust Fund shall be allocated in the
same proportion that each Participant's and Former Participant's nonsegregated
accounts (other than each Participant's Company Stock Account) bear to the total
of all Participants' and Former Participants' nonsegregated accounts (other than
each Participant's Company Stock Account) as of such date.

 

 

21

 





Earnings or losses do not include the interest paid under any installment
contract for the purchase of Company Stock by the Trust Fund or on any loan used
by the Trust Fund to purchase Company Stock, nor income received by the Trust
Fund with respect to Company Stock acquired with the proceeds of an Exempt Loan;
all income received by the Trust Fund from Company Stock acquired with the
proceeds of an Exempt Loan may, at the discretion of the Administrator, be used
to repay such loan.

 

(e)       The number of shares of Company Stock to be released from the
Unallocated Company Stock Suspense Account for allocation to Participants'
Company Stock Accounts for each Plan Year shall be determined by the Company (as
of each Allocation Date) as follows:

 

(1)       Principal/Interest Method - The Company may elect (as to each Exempt
Loan) or the provisions of the Exempt Loan may provide for the release of
Company Stock held in the Unallocated Company Stock Suspense Account immediately
before the release for the current Plan Year based on multiplication by a
fraction. The numerator of the fraction shall be the amount of principal and/or
interest paid on the Exempt Loan for that Plan Year. The denominator of the
fraction shall be the sum of the numerator plus the total payments of principal
and interest on that Exempt Loan projected to be paid for all future Plan Years.
For this purpose, the interest to be paid in future years is to be computed by
using the interest rate in effect as of the current Allocation Date.

 

(2)       Principal Only Method - The Company may elect (as to each Exempt Loan)
or the provisions of the Exempt Loan may provide for the release of Company
Stock from the Unallocated Company Stock Suspense Account based solely on the
ratio that the payments of principal for each Plan Year bear to the total
principal amount of the Exempt Loan. This method may be used only to the extent
that: (A) the Exempt Loan provides for annual payments of principal and interest
at a cumulative rate that is not less rapid at any time than level annual
payments of such amounts for ten years; (B) interest included in any payment on
the Exempt Loan is disregarded only to the extent that it would be determined to
be interest under standard loan amortization tables; and (C) the entire duration
of the Exempt Loan repayment period does not exceed ten years, even in the event
of a renewal, extension or refinancing of the Exempt Loan.

 

In each Plan Year in which Trust Assets are applied to make payments on an
Exempt Loan, the Company Stock released from the Unallocated Company Stock
Suspense Account in accordance with the provisions of this Section 4.3(e) shall
be allocated among the Company Stock Accounts of Participants in the manner
determined by the Company based upon the source of funds (Employer
Contributions, earnings attributable to such Employer Contributions and cash
dividends on Company Stock) used to make the payments on the Exempt Loan. If
cash dividends on Company Stock allocated to a Participant's Company Stock
Account are used to make payments on an Exempt Loan, Company Stock (whose Fair
Market Value is at least equal to the amount of such dividends) released from
the Unallocated Company Stock Suspense Account shall be allocated to that
Participant's Company Stock

 

 

22

 





Account.

 

(f)        On or before each Anniversary Date any amounts which became
Forfeitures since the last Anniversary Date may be made available to reinstate
previously forfeited account balances of Former Participants, if any, in
accordance with Section 3.7(d), be used to satisfy any contribution that may be
required pursuant to Section 3.5 and/or 7.9, or used to pay any administrative
expenses of the Plan. The remaining Forfeitures, if any, shall be allocated each
year among the Participants' Accounts of Participants otherwise eligible to
share in the allocation of discretionary contributions in the same proportion
that each such Participant's Compensation for the year bears to the total
Compensation of all such Participants for the year.

 

Provided, however, that in the event the allocation of Forfeitures provided
herein shall cause the "annual addition" (as defined in Section 4.4) to any
Participant's Account to exceed the amount allowable by the Code, the excess
shall be reallocated to other Participants.

 

(g)       For any Top Heavy Plan Year, Non-Key Employees not otherwise eligible
to share in the allocation of contributions and Forfeitures as provided above,
shall receive the minimum allocation provided for in Section 4.3(i) if eligible
pursuant to the provisions of Section 4.3(k).

 

(h)       Notwithstanding the foregoing, Participants who are not actively
employed on the last day of the Plan Year due to Retirement (Normal or Late),
Total and Permanent Disability or death shall not share in the allocation of
contributions and Forfeitures for that Plan Year.

 

(i)        Minimum Allocations Required for Top Heavy Plan Years:
Notwithstanding the foregoing, for any Top Heavy Plan Year, the sum of the
Employer contributions and Forfeitures allocated to the Participant's Account of
each Non-Key Employee shall be equal to at least three percent (3%) of such
Non-Key Employee's "415 Compensation" (reduced by contributions and forfeitures,
if any, allocated to each Non-Key Employee in any defined contribution plan
included with this Plan in a Required Aggregation Group). However, if (1) the
sum of the Employer contributions and Forfeitures allocated to the Participant's
Account of each Key Employee for such Top Heavy Plan Year is less than three
percent (3%) of each Key Employee's "415 Compensation" and (2) this Plan is not
required to be included in an Aggregation Group to enable a defined benefit plan
to meet the requirements of Code Section 401(a)(4) or 410, then the sum of the
Employer contributions and Forfeitures allocated to the Participant's Account of
each Non-Key Employee shall be equal to the largest percentage allocated to the
Participant's Account of any Key Employee.

 

However, no such minimum allocation shall be required in this Plan for any
Non-Key Employee who participates in another defined contribution plan subject
to Code Section 412 included with this Plan in a Required Aggregation Group
where the other plan provides the minimum allocation.

 

(j)        For purposes of the minimum allocations set forth above, the
percentage allocated to the Participant's Account of any Key Employee shall be
equal to the ratio of the sum of the Employer contributions and Forfeitures
allocated on behalf of such Key Employee divided by the "415 Compensation" for

 

 

23

 





such Key Employee.

 

(k)       For any Top Heavy Plan Year, the minimum allocations set forth above
shall be allocated to the Participant's Account of all Non-Key Employees who are
Participants and who are employed by the Employer on the last day of the Plan
Year, including Non-Key Employees who have (1) failed to complete a Year of
Service; and (2) declined to make mandatory contributions (if required) to the
Plan.

 

(l)        For the purposes of this Section, "415 Compensation" in excess of
$150,000 (or such other amount provided in the Code) shall be disregarded. Such
amount shall be adjusted for increases in the cost of living in accordance with
Code Section 401(a)(17)(B), except that the dollar increase in effect on January
1 of any calendar year shall be effective for the Plan Year beginning with or
within such calendar year. If "415 Compensation" for any prior determination
period is taken into account in determining a Participant's minimum benefit for
the current Plan Year, the "415 Compensation" for such determination period is
subject to the applicable annual "415 Compensation" limit in effect for that
prior period. For this purpose, in determining the minimum benefit in Plan Years
beginning on or after January 1, 1989, the annual "415 Compensation" limit in
effect for determination periods beginning before that date is $200,000 (or such
other amount as adjusted for increases in the cost of living in accordance with
Code Section 415(d) for determination periods beginning on or after
January 1, 1989, and in accordance with Code Section 401(a)(17)(B) for
determination periods beginning on or after January 1, 1994). For determination
periods beginning prior to January 1, 1989, the $200,000 limit shall apply only
for Top Heavy Plan Years and shall not be adjusted. For any short Plan Year the
"415 Compensation" limit shall be an amount equal to the "415 Compensation"
limit for the calendar year in which the Plan Year begins multiplied by the
ratio obtained by dividing the number of full months in the short Plan Year by
twelve (12).

 

(m)      Notwithstanding anything in this Section to the contrary, all
information necessary to properly reflect a given transaction may not be
available until after the date specified herein for processing such transaction,
in which case the transaction will be reflected when such information is
received and processed. Subject to express limits that may be imposed under the
Code, the processing of any contribution, distribution or other transaction may
be delayed for any legitimate business reason (including, but not limited to,
failure of systems or computer programs, failure of the means of the
transmission of data, force majeure, the failure of a service provider to timely
receive values or prices, and the correction for errors or omissions or the
errors or omissions of any service provider). The processing date of a
transaction will be binding for all purposes of the Plan.

 

(n)       Notwithstanding anything to the contrary, if this is a Plan that would
otherwise fail to meet the requirements of Code Section 410(b)(1)(B) and the
Regulations thereunder because Employer contributions would not be allocated to
a sufficient number or percentage of Participants for a Plan Year, then the
following rules shall apply:

 

(1)       The group of Participants eligible to share in the Employer's
contribution and Forfeitures for the Plan Year shall be expanded to

 

 

24

 





include the minimum number of Participants who would not otherwise be eligible
as are necessary to satisfy the applicable test specified above. The specific
Participants who shall become eligible under the terms of this paragraph shall
be those who have not separated from service prior to the last day of the Plan
Year and have completed the greatest number of Hours of Service in the Plan
Year.

 

(2)       If after application of paragraph (1) above, the applicable test is
still not satisfied, then the group of Participants eligible to share in the
Employer's contribution and Forfeitures for the Plan Year shall be further
expanded to include the minimum number of Participants who have separated from
service prior to the last day of the Plan Year as are necessary to satisfy the
applicable test. The specific Participants who shall become eligible to share
shall be those Participants who have completed the greatest number of Hours of
Service in the Plan Year before terminating employment.

 

(3)       Nothing in this Section shall permit the reduction of a Participant's
accrued benefit. Therefore any amounts that have previously been allocated to
Participants may not be reallocated to satisfy these requirements. In such
event, the Employer shall make an additional contribution equal to the amount
such affected Participants would have received had they been included in the
allocations, even if it exceeds the amount which would be deductible under Code
Section 404. Any adjustment to the allocations pursuant to this paragraph shall
be considered a retroactive amendment adopted by the last day of the Plan Year.

 

(4)       Notwithstanding the foregoing, if the portion of the Plan which is not
a Code Section 401(k) plan would fail to satisfy Code Section 410(b) if the
coverage tests were applied by treating those Participants whose only allocation
would otherwise be provided under the top heavy formula as if they were not
currently benefiting under the Plan, then, for purposes of this Section 4.3(n),
such Participants shall be treated as not benefiting and shall therefore be
eligible to be included in the expanded class of Participants who will share in
the allocation provided under the Plan's non top heavy formula.

 

4.4   MAXIMUM ANNUAL ADDITIONS

 

(a)       Notwithstanding the foregoing, for any "limitation year", the maximum
"annual additions" credited to a Participant's accounts for any "limitation
year" shall equal the lesser of: (1) $49,000 adjusted annually as provided in
Code Section 415(d) pursuant to the Regulations, or (2) one-hundred percent
(100%) of the Participant's "415 Compensation" for such "limitation year." If
the Employer contribution that would otherwise be contributed or allocated to
the Participant's accounts would cause the "annual additions" for the
"limitation year" to exceed the maximum "annual additions," the amount
contributed or allocated will be reduced so that the "annual additions" for the
"limitation year" will equal the maximum "annual additions," and any amount in
excess of the maximum "annual additions," which would have been allocated to
such Participant may be allocated to other Participants. For any short
"limitation year," the dollar limitation in (1) above shall be reduced by a
fraction, the numerator of

 

 

25

 





which is the number of full months in the short "limitation year" and the
denominator of which is twelve (12).

 

(b)       For purposes of applying the limitations of Code Section 415, "annual
additions" means the sum credited to a Participant's accounts for any
"limitation year" of (1) Employer contributions, (2) Employee contributions,
(3) forfeitures, (4) amounts allocated, after March 31, 1984, to an individual
medical account, as defined in Code Section 415(l)(2) which is part of a pension
or annuity plan maintained by the Employer, (5) amounts derived from
contributions paid or accrued after December 31, 1985, in taxable years ending
after such date, which are attributable to post-retirement medical benefits
allocated to the separate account of a key employee (as defined in Code
Section 419A(d)(3)) under a welfare benefit plan (as defined in Code
Section 419(e)) maintained by the Employer and (6) allocations under a
simplified employee pension plan. Except, however, the "415 Compensation"
percentage limitation referred to in paragraph (a)(2) above shall not apply to:
(1) any contribution for medical benefits after separation from service (within
the meaning of Code Sections 401(h) or 419A(f)(2)) which is otherwise treated as
an "annual addition," or (2) any amount otherwise treated as an "annual
addition" under Code Section 415(l)(1).

 

(c)       For purposes of applying the limitations of Code Section 415, the
following are not "annual additions": (1) the transfer of funds from one
qualified plan to another and (2) provided no more than one-third of the
Employer contributions for the year are allocated to Highly Compensated
Participants, Forfeitures of Company Stock purchased with the proceeds of an
Exempt Loan and Employer contributions applied to the payment of interest on an
Exempt Loan. In addition, the following are not Employee contributions for the
purposes of Section 4.4(b): (1) rollover contributions (as defined in Code
Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3) and 457(e)(16)); (2) repayments
of loans made to a Participant from the Plan; (3) repayments of distributions
received by an Employee pursuant to Code Section 411(a)(7)(B) (cash-outs);
(4) repayments of distributions received by an Employee pursuant to Code
Section 411(a)(3)(D) (mandatory contributions); and (5) Employee contributions
to a simplified employee pension excludable from gross income under Code
Section 408(k)(6).

 

(d)       For purposes of applying the limitations of Code Section 415, the
"limitation year" shall be the Plan Year.

 

(e)       For the purpose of this Section, all qualified defined contribution
plans (whether terminated or not) ever maintained by the Employer shall be
treated as one defined contribution plan.

 

(f)        For the purpose of this Section, if the Employer is a member of a
controlled group of corporations, trades or businesses under common control (as
defined by Code Section 1563(a) or Code Section 414(b) and (c) as modified by
Code Section 415(h)), is a member of an affiliated service group (as defined by
Code Section 414(m)), or is a member of a group of entities required to be
aggregated pursuant to Regulations under Code Section 414(o), all Employees of
such Employers shall be considered to be employed by a single Employer.

 

(g)       If this is a plan described in Code Section 413(c) (other than a plan
described in Code Section 414(f)), then all of the benefits or contributions

 

 

26

 





attributable to a Participant from all of the Employers maintaining this Plan
shall be taken into account in applying the limits of this Section with respect
to such Participant. Furthermore, in applying the limitations of this Section
with respect to such a Participant, the total "415 Compensation" received by the
Participant from all of the Employers maintaining the Plan shall be taken into
account.

 

(h)(1)   If a Participant participates in more than one defined contribution
plan maintained by the Employer which have different Anniversary Dates, the
maximum "annual additions" under this Plan shall equal the maximum "annual
additions" for the "limitation year" minus any "annual additions" previously
credited to such Participant's accounts during the "limitation year."

 

(2)       If a Participant participates in both a defined contribution plan
subject to Code Section 412 and a defined contribution plan not subject to Code
Section 412 maintained by the Employer which have the same Anniversary Date,
"annual additions" will be credited to the Participant's accounts under the
defined contribution plan subject to Code Section 412 prior to crediting "annual
additions" to the Participant's accounts under the defined contribution plan not
subject to Code Section 412.

 

(3)       If a Participant participates in more than one defined contribution
plan not subject to Code Section 412 maintained by the Employer which have the
same Anniversary Date, the maximum "annual additions" under this Plan shall
equal the product of (A) the maximum "annual additions" for the "limitation
year" minus any "annual additions" previously credited under subparagraphs (1)
or (2) above, multiplied by (B) a fraction (i) the numerator of which is the
"annual additions" which would be credited to such Participant's accounts under
this Plan without regard to the limitations of Code Section 415 and (ii) the
denominator of which is such "annual additions" for all plans described in this
subparagraph.

 

(i)        Notwithstanding anything contained in this Section to the contrary,
the limitations, adjustments and other requirements prescribed in this Section
shall at all times comply with the provisions of Code Section 415 and the
Regulations thereunder.

 

4.5   DIVERSIFICATION

 

(a)       A Participant who has attained age fifty-five (55) and completed at
least ten (10) Years of Participation in the Plan shall be notified of his right
to elect to "diversify" a portion of the balance in his Company Stock Account,
as provided in Section 401(a)(28)(B) of the Code. An election to "diversify"
must be made on the prescribed form and filed with the Company within the 90-day
period immediately following the Allocation Date of a Plan Year in the Election
Period. For purposes of this Section 4.5, "Years of Participation" includes only
those Plan Years in which the Participant is entitled to receive an allocation
of Employer Contributions under Section 4.3(b). The "Election Period" means the
period of six consecutive Plan Years beginning with the Plan Year in which the
Participant first becomes eligible to make an election.

 

(b)       For each of the first five Plan Years in the Election Period, the
Participant may elect to "diversify" an amount which does not exceed 25% of the
number of shares of Company Stock allocated to his Company Stock Account

 

 

27

 





(including for this purpose any shares of Company Stock distributed or withdrawn
during the Election Period), less all shares with respect to which an election
under this Section 4.5 was previously made. In the case of the sixth Plan Year
in the Election Period, the Participant may elect to "diversify" an amount which
does not exceed 50% of the number of shares of Company Stock allocated to his
Company Stock Account (including for this purpose any shares of Company Stock
distributed or withdrawn during the Election Period), less all shares with
respect to which an election under this Section 4.5 was previously made. No
"diversification" election shall be permitted if the balance in a Participant's
Company Stock Account as of the Allocation Date of the first Plan Year in the
Election Period has a Fair Market Value of $500 or less, unless and until the
balance in his Company Stock Account as of a subsequent Allocation Date in the
Election Period exceeds $500.

 

(c)       The Company shall determine whether "diversification" will be effected
by transferring cash (representing that portion of a Participant's Company Stock
Account with respect to which a "diversification" election is made) to the
401(k) Plan for his benefit (so long as at least three investment funds, other
than Company Stock, are made available under the 401(k) Plan) or by distributing
to the Participant in Company Stock or in cash (as determined by the Company)
the portion of his Company Stock Account with respect to which a diversification
election is made. Any transfer to the 401(k) Plan under this Section 4.5 shall
occur no earlier than 30 days after Forms 5310-A with respect to such transfer
have been filed (if required) with the Internal Revenue Service, but not later
than the time when a distribution under this Section 4.5 would have been
required. Any distribution under this Section 4.5 shall be made within 90 days
after the 90-day period in which the election may be made and shall be subject
to the provisions of Sections 7.10, 7.11 and 7.12.

 

4.6   QUALIFIED MILITARY SERVICE

 

Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service will be provided in accordance with Code Section 414(u).

 

ARTICLE V

FUNDING AND INVESTMENT POLICY

 

5.1   INVESTMENT POLICY

 

 

(a)

The Plan is designed to invest primarily in Company Stock.

 

(b)       With due regard to subparagraph (a) above, the Administrator may also
direct the Trustee to invest funds under the Plan in other property described in
the Trust or in life insurance policies to the extent permitted by
subparagraph (c) below, or the Trustee may hold such funds in cash or cash
equivalents.

 

(c)       With due regard to subparagraph (a) above, the Administrator may also
direct the Trustee to invest funds under the Plan not attributable to proceeds
from an Exempt Loan in insurance policies on the life of any "keyman" Employee.
The proceeds of a "keyman" insurance policy may not be used for the repayment of
any indebtedness owed by the Plan which is secured by Company Stock. In the
event any "keyman" insurance is purchased by the Trustee, the

 

 

28

 





premiums paid thereon during any Plan Year, net of any policy dividends and
increases in cash surrender values, shall be treated as the cost of Plan
investment and any death benefit or cash surrender value received shall be
treated as proceeds from an investment of the Plan.

 

(d)       The Plan may not obligate itself to acquire Company Stock from a
particular holder thereof at an indefinite time determined upon the happening of
an event such as the death of the holder.

 

(e)       The Plan may not obligate itself to acquire Company Stock under a put
option binding upon the Plan. However, at the time a put option is exercised,
the Plan may be given an option to assume the rights and obligations of the
Employer under a put option binding upon the Employer.

 

(f)        All purchases of Company Stock shall be made at a price which, in the
judgment of the Administrator, does not exceed the fair market value thereof.
All sales of Company Stock shall be made at a price which, in the judgment of
the Administrator, is not less than the fair market value thereof. The valuation
rules set forth in Article VI shall be applicable.

 

5.2   APPLICATION OF CASH

 

Employer contributions in cash, and any earnings on such contributions, shall
first be applied to pay any Current Obligations of the Trust Fund.

 

5.3   TRANSACTIONS INVOLVING COMPANY STOCK

 

(a)      No portion of the Trust Fund attributable to (or allocable in lieu of)
Company Stock acquired by the Plan in a sale to which Code Section 1042 applies
may accrue or be allocated directly or indirectly under any plan maintained by
the Employer meeting the requirements of Code Section 401(a):

 

 

(1)

during the "Nonallocation Period," for the benefit of

 

(i)        any taxpayer who makes an election under Code Section 1042(a) with
respect to Company Stock,

 

(ii)        any individual who is related to the taxpayer (within the meaning of
Code Section 267(b)), or

 

(2)       for the benefit of any other person who owns (after application of
Code Section 318(a) applied without regard to the employee trust exception in
Code Section 318(a)(2)(B)(i)) more than 25 percent of

 

(i)        any class of outstanding stock of the Employer or Affiliated Employer
which issued such Company Stock, or

 

(ii)        the total value of any class of outstanding stock of the Employer or
Affiliated Employer.

 

(b)       Except, however, subparagraph (a)(1)(ii) above shall not apply to
lineal descendants of the taxpayer, provided that the aggregate amount allocated
to the benefit of all such lineal descendants during the "Nonallocation Period"

 

 

29

 





does not exceed more than five (5) percent of the Company Stock (or amounts
allocated in lieu thereof) held by the Plan which are attributable to a sale to
the Plan by any person related to such descendants (within the meaning of Code
Section 267(c)(4)) in a transaction to which Code Section 1042 is applied.

 

(c)       A person shall be treated as failing to meet the stock ownership
limitation under paragraph (a)(2) above if such person fails such limitation:

 

(1)       at any time during the one (1) year period ending on the date of sale
of Company Stock to the Plan, or

 

(2)       on the date as of which Company Stock is allocated to Participants in
the Plan.

 

(d)       For purposes of this Section, "Nonallocation Period" means the period
beginning on the date of the sale of the Company Stock and ending on the later
of:

 

 

(1)

the date which is ten (10) years after the date of sale, or

 

(2)       the date of the Plan allocation attributable to the final payment of
the Exempt Loan incurred in connection with such sale.

 

5.4   LOANS TO THE TRUST

 

(a)       The Plan may borrow money for any lawful purpose, provided the
proceeds of an Exempt Loan are used within a reasonable time after receipt only
for any or all of the following purposes:

 

 

(1)

To acquire Company Stock.

 

 

(2)

To repay such loan.

 

 

(3)

To repay a prior Exempt Loan.

 

(b)       All loans to the Trust which are made or guaranteed by a disqualified
person must satisfy all requirements applicable to Exempt Loans including but
not limited to the following:

 

 

(1)

The loan must be at a reasonable rate of interest;

 

(2)       Any collateral pledged to the creditor by the Plan shall consist only
of the Company Stock purchased with the borrowed funds;

 

(3)       Under the terms of the loan, any pledge of Company Stock shall provide
for the release of shares so pledged on a pro-rata basis pursuant to
Section 4.3(e);

 

(4)       Under the terms of the loan, the creditor shall have no recourse
against the Plan except with respect to such collateral, earnings attributable
to such collateral, Employer contributions (other than contributions of Company
Stock) that are made to meet Current Obligations and earnings attributable to
such contributions;

 

 

30

 





 

(5)       The loan must be for a specific term and may not be payable at the
demand of any person, except in the case of default;

 

(6)       In the event of default upon an Exempt Loan, the value of the Trust
Fund transferred in satisfaction of the Exempt Loan shall not exceed the amount
of default. If the lender is a disqualified person, an Exempt Loan shall provide
for a transfer of Trust Funds upon default only upon and to the extent of the
failure of the Plan to meet the payment schedule of the Exempt Loan;

 

(7)       Exempt Loan payments during a Plan Year must not exceed an amount
equal to: (A) the sum, over all Plan Years, of all contributions and cash
dividends paid by the Employer to the Plan with respect to such Exempt Loan and
earnings on such Employer contributions and cash dividends, less (B) the sum of
the Exempt Loan payments in all preceding Plan Years. A separate accounting
shall be maintained for such Employer contributions, cash dividends and earnings
until the Exempt Loan is repaid.

 

(c)       For purposes of this Section, the term "disqualified person" means a
person who is a Fiduciary, a person providing services to the Plan, an Employer
any of whose Employees are covered by the Plan, an employee organization any of
whose members are covered by the Plan, an owner, direct or indirect, of 50% or
more of the total combined voting power of all classes of voting stock or of the
total value of all classes of the stock, or an officer, director, 10% or more
shareholder, or a highly compensated Employee.

 

ARTICLE VI

VALUATIONS

 

6.1   VALUATION OF THE TRUST FUND

 

The Administrator shall direct the Trustee, as of each Valuation Date, to
determine the net worth of the assets comprising the Trust Fund as it exists on
the Valuation Date. In determining such net worth, the Trustee shall value the
assets comprising the Trust Fund at their fair market value (or their
contractual value in the case of a Contract or Policy) as of the Valuation Date
and shall deduct all expenses for which the Trustee has not yet obtained
reimbursement from the Employer or the Trust Fund.

 

6.2   METHOD OF VALUATION

 

Valuations must be made in good faith and based on all relevant factors for
determining the fair market value of securities. In the case of a transaction
between a Plan and a disqualified person, value must be determined as of the
date of the transaction. For all other Plan purposes, value must be determined
as of the most recent Valuation Date under the Plan. An independent appraisal
will not in itself be a good faith determination of value in the case of a
transaction between the Plan and a disqualified person. However, in other cases,
a determination of fair market value based on at least an annual appraisal
independently arrived at by a person who customarily makes such appraisals and
who is independent of any party to the transaction will be deemed to be a good
faith determination of value. Company Stock not readily tradable on an
established securities market shall be valued by an independent appraiser
meeting requirements similar to the requirements of the Regulations prescribed
under

 

 

31

 





Code Section 170(a)(1).

 

ARTICLE VII

DETERMINATION AND DISTRIBUTION OF BENEFITS

 

7.1   DETERMINATION OF BENEFITS UPON RETIREMENT

 

Every participant may terminate employment with the Employer and retire for the
purposes hereof on the Participant's Normal Retirement Date. However, a
Participant may postpone the termination of employment with the Employer to a
later date, in which event the participation of such Participant in the Plan,
including the right to receive allocations pursuant to Section 4.3, shall
continue until such Participant's Late Retirement Date. Upon a Participant's
Retirement Date, or as soon thereafter as is practicable, the Trustee shall
distribute, at the election of the Participant, all amounts credited to such
Participant's Account in accordance with Sections 7.5 and 7.6.

 

7.2   DETERMINATION OF BENEFITS UPON DEATH

 

(a)       Upon the death of a Participant before the Participant's termination
of employment, all amounts credited to such Participant's Account shall become
fully Vested. If elected, distribution of the Participant's Account shall
commence not later than one (1) year after the close of the Plan Year in which
such Participant's death occurs. The Administrator shall direct the Trustee, in
accordance with the provisions of Sections 7.5 and 7.6, to distribute the value
of the deceased Participant's accounts to the Participant's Beneficiary.

 

(b)       Upon the death of a Former Participant, the Administrator shall direct
the Trustee, in accordance with the provisions of Sections 7.5 and 7.6, to
distribute any remaining Vested amounts credited to the accounts of a deceased
Former Participant to such Former Participant's Beneficiary.

 

(c)       The Administrator may require such proper proof of death and such
evidence of the right of any person to receive payment of the value of the
account of a deceased Participant or Former Participant as the Administrator may
deem desirable. The Administrator's determination of death and of the right of
any person to receive payment shall be conclusive.

 

(d)       The Beneficiary of the death benefit payable pursuant to this Section
shall be the Participant's spouse. Except, however, the Participant may
designate a Beneficiary other than the spouse if:

 

(1)       the spouse has waived the right to be the Participant's Beneficiary,
or

 

(2)       the Participant is legally separated or has been abandoned (within the
meaning of local law) and the Participant has a court order to such effect (and
there is no "qualified domestic relations order" as defined in Code
Section 414(p) which provides otherwise), or

 

 

(3)

the Participant has no spouse, or

 

 

(4)

the spouse cannot be located.

 

 

 

32

 





In such event, the designation of a Beneficiary shall be made on a form
satisfactory to the Administrator. A Participant may at any time revoke a
designation of a Beneficiary or change a Beneficiary by filing written (or in
such other form as permitted by the Internal Revenue Service) notice of such
revocation or change with the Administrator. However, the Participant's spouse
must again consent in writing (or in such other form as permitted by the
Internal Revenue Service) to any change in Beneficiary unless the original
consent acknowledged that the spouse had the right to limit consent only to a
specific Beneficiary and that the spouse voluntarily elected to relinquish such
right.

 

(e)       In the event no valid designation of Beneficiary exists, or if the
Beneficiary is not alive at the time of the Participant's death, the death
benefit will be paid in the following order of priority to:

 

 

(1)

the Participant's surviving spouse;

 

(2)       the Participant's children, including adopted children, per stirpes;

 

 

(3)

the Participant's surviving parents in equal shares; or

 

 

(4)

the Participant's estate.

 

If the Beneficiary does not predecease the Participant, but dies prior to
distribution of the death benefit, the death benefit will be paid to the
Beneficiary's designated Beneficiary (or if there is no designated Beneficiary,
to the Beneficiary's) estate.

 

(f)        Notwithstanding anything in this Section to the contrary, if a
Participant has designated the spouse as a Beneficiary, then a divorce decree or
a legal separation that relates to such spouse shall revoke the Participant's
designation of the spouse as a Beneficiary unless the decree or a qualified
domestic relations order (within the meaning of Code Section 414(p)) provides
otherwise.

 

(g)       Any consent by the Participant's spouse to waive any rights to the
death benefit must be in writing (or in such other form as permitted by the
Internal Revenue Service), must acknowledge the effect of such waiver, and be
witnessed by a Plan representative or a notary public. Further, the spouse's
consent must be irrevocable and must acknowledge the specific nonspouse
Beneficiary.

 

7.3   DETERMINATION OF BENEFITS IN EVENT OF DISABILITY

 

In the event of a Participant's Total and Permanent Disability prior to the
Participant's termination of employment, all amounts credited to such
Participant's Account shall become fully Vested. In the event of a Participant's
Total and Permanent Disability, the Administrator, in accordance with the
provisions of Sections 7.5 and 7.6, shall direct the distribution to such
Participant of all Vested amounts credited to such Participant's Account. If
such Participant elects, distribution shall commence not later than one (1) year
after the close of the Plan Year in which Total and Permanent Disability occurs.

 

 

33

 





7.4   DETERMINATION OF BENEFITS UPON TERMINATION

 

(a)       If a Participant's employment with the Employer is terminated for any
reason other than death, Total and Permanent Disability or Retirement, then such
Participant shall be entitled to such benefits as are provided hereinafter
pursuant to this Section 7.4.

 

If a portion of a Participant's Account is forfeited, Company Stock allocated to
the Participant's Company Stock Account must be forfeited only after the
Participant's Other Investments Account has been depleted. If interest in more
than one class of Company Stock has been allocated to a Participant's Account,
the Participant must be treated as forfeiting the same proportion of each such
class.

 

Distribution of the funds due to a Terminated Participant shall be made on the
occurrence of an event which would result in the distribution had the Terminated
Participant remained in the employ of the Employer (upon the Participant's
death, Total and Permanent Disability or Normal Retirement). However, at the
election of the Participant, the Administrator shall direct the Trustee that the
entire Vested portion of the Terminated Participant's Account to be payable to
such Terminated Participant as soon as administratively feasible after
termination of employment. Distribution to a Participant shall not include any
Company Stock acquired with the proceeds of an Exempt Loan until the close of
the Plan Year in which such loan is repaid in full. Any distribution under this
paragraph shall be made in a manner which is consistent with and satisfies the
provisions of Section 7.5 and 7.6, including, but not limited to, all notice and
consent requirements of Code Section 411(a)(11) and the Regulations thereunder.

 

For purposes of this Section 7.4, if the value of a Terminated Participant's
Vested benefit is zero, the Terminated Participant shall be deemed to have
received a distribution of such Vested benefit.

 

(b)       The Vested portion of any Participant's Account shall be a percentage
of the total amount credited to the Participant's Account determined on the
basis of the Participant's number of Years of Service according to the following
schedule:

 

 

Years of Service

Percentage

 

 

Less than 2

0 %

 

2

20 %

 

3

40 %

 

4

60 %

 

5

80 %

 

6

100 %

 

 

(c)       Notwithstanding the above, Company Stock allocated to each
Participant's Company Stock Account pursuant to Section 4.3(e) must be forfeited
only after other assets.

 

 

34

 





(d)       Notwithstanding the vesting schedule above, the Vested percentage of a
Participant's Account shall not be less than the Vested percentage attained as
of the later of the effective date or adoption date of this amendment and
restatement.

 

(e)       Notwithstanding the vesting schedule above, upon the complete
discontinuance of the Employer contributions to the Plan or upon any full or
partial termination of the Plan, all amounts then credited to the account of any
affected Participant shall become 100% Vested and shall not thereafter be
subject to Forfeiture.

 

(f)        A Participant with at least three (3) Years of Service as of the
expiration date of the election period may elect to have the nonforfeitable
percentage computed under the Plan without regard to such amendment and
restatement. If a Participant fails to make such election, then such Participant
shall be subject to the new vesting schedule. The Participant's election period
shall commence on the adoption date of the amendment and shall end 60 days after
the latest of:

 

 

(1)

the adoption date of the amendment,

 

 

(2)

the effective date of the amendment, or

 

(3)       the date the Participant receives written notice of the amendment from
the Employer or Administrator.

 

(g)       The computation of a Participant's nonforfeitable percentage of such
Participant's interest in the Plan shall not be reduced as the result of any
direct or indirect amendment to this Plan. In the event that the Plan is amended
to change or modify any vesting schedule, or if the Plan is amended in any way
that directly or indirectly affects the computation of the Participant's
nonforfeitable percentage, or if the Plan is deemed amended by an automatic
change to a top heavy vesting schedule, then each Participant with at least
three (3) Years of Service as of the expiration date of the election period may
elect to have such Participant's nonforfeitable percentage computed under the
Plan without regard to such amendment or change. If a Participant fails to make
such election, then such Participant shall be subject to the new vesting
schedule. The Participant's election period shall commence on the adoption date
of the amendment and shall end sixty (60) days (or as soon as practicable) after
the latest of:

 

 

(1)

the adoption date of the amendment,

 

 

(2)

the effective date of the amendment, or

 

(3)       the date the Participant receives written notice of the amendment from
the Employer or Administrator.

 

(h)       In determining Years of Service for purposes of vesting under the
Plan, Years of Service prior to the vesting computation period in which an
Employee attains age eighteen shall be excluded.

 

 

35

 





7.5   DISTRIBUTION OF BENEFITS

 

(a)       The Administrator, pursuant to the election of the Participant
following his termination of service, shall direct the Trustee to distribute to
a Participant or such Participant's Beneficiary any amount, subject to
Section 7.5(b), at the time and manner determined by the Company. The Company
shall establish a written benefit distribution policy, which may be modified
from time to time, and shall apply such policy to Participants in a
nondiscriminatory manner.

 

(b)       If a Participant’s service terminates for any reason other than death,
disability, or retirement on or after his Normal Retirement Date, distribution
of his Company Stock Account shall commence not later than the sixth Plan Year
following the Plan Year in which his service terminates (unless he is reemployed
by the Employer). Except as otherwise provided in Section 7.5(h), if his Company
Stock Account holds Company Stock acquired with an Exempt Loan still
outstanding, the Company may elect to defer the distribution of any portion of
his Company Stock Account until the Plan Year following the Plan Year in which
the Exempt Loan has been fully repaid.

 

(c)       Unless the Participant elects in writing (or such other form as
permitted by the Internal Revenue Service) a longer distribution period,
distributions to a Participant or the Participant's Beneficiary attributable to
Company Stock shall be in substantially equal monthly, quarterly, semiannual, or
annual installments over a period not longer than five (5) years. In the case of
a Participant with an account balance attributable to Company Stock in excess of
$985,000, the five (5) year period shall be extended one (1) additional year
(but not more than five (5) additional years) for each $195,000 or fraction
thereof by which such balance exceeds $985,000. The dollar limits shall be
adjusted at the same time and in the same manner as provided in Code
Section 415(d).

 

(d)       Effective with respect to distributions made on or after March 28,
2005, a distribution to a Participant who has a benefit which exceeds $1,000,
shall require such Participant's written (or in such other form as permitted by
the Internal Revenue Service) consent if such distribution is to commence prior
to the time the benefit is "immediately distributable." A benefit is
"immediately distributable" if any part of the benefit could be distributed to
the Participant (or surviving spouse) before the Participant attains (or would
have attained if not deceased) the later of the Participant's Normal Retirement
Age or age 62. With regard to this required consent:

 

(1)       The Participant must be informed of the right to defer receipt of the
distribution. If a Participant fails to consent, it shall be deemed an election
to defer the commencement of payment of any benefit. However, any election to
defer the receipt of benefits shall not apply with respect to distributions
which are required under Section 7.7.

 

(2)       Notice of the rights specified under this paragraph shall be provided
no less than thirty (30) days and no more than ninety (90) days before the date
the distribution commences.

 

(3)       Written (or such other form as permitted by the Internal Revenue
Service) consent of the Participant to the distribution must not be made

 

 

36

 





before the Participant receives the notice and must not be made more than
ninety (90) days before the date the distribution commences.

 

(4)       No consent shall be valid if a significant detriment is imposed under
the Plan on any Participant who does not consent to the distribution.

 

Any such distribution may commence less than thirty (30) days after the notice
required under Regulation 1.411(a)-11(c) is given, provided that: (1) the
Administrator clearly informs the Participant that the Participant has a right
to a period of at least thirty (30) days after receiving the notice to consider
the decision of whether or not to elect a distribution (and, if applicable, a
particular distribution option), and (2) the Participant, after receiving the
notice, affirmatively elects a distribution.

 

(e)       Notwithstanding anything herein to the contrary, the Administrator may
direct that cash dividends on shares of Company Stock allocable to Participants'
Company Stock Accounts be:

 

(1)       Paid by the Employer directly in cash to the Participants in the Plan
or their Beneficiaries.

 

(2)       Paid to the Plan and distributed in cash to Participants in the Plan
or their Beneficiaries no later than ninety (90) days after the close of the
Plan Year in which paid.

 

(3)       Used to make payments on an Exempt Loan the proceeds of which were
used to acquire Company Stock (whether or not allocated to Participants' Company
Stock Accounts) with respect to which the cash dividend is paid.

 

 

(4)

Allocated to Participants' Other Investment Accounts.

 

(f)        Any part of a Participant's benefit which is retained in the Plan
after the Anniversary Date on which the Participant's participation ends will
continue to be treated as a Company Stock Account or as an Other Investments
Account (subject to Section 7.4(a)) as provided in Article IV. However, neither
account will be credited with any further Employer contributions or Forfeitures.

 

(g)       Required minimum distributions (Code Section 401(a)(9)).
Notwithstanding any provision in the Plan to the contrary, the distribution of a
Participant's benefits, whether under the Plan or through the purchase of a
Contract, shall be made in accordance with the requirements of Section 7.7.

 

(h)       Except as limited by Sections 7.5 and 7.6, whenever the Trustee is to
make a distribution or to commence a series of payments, the distribution or
series of payments may be made or begun on such date or as soon thereafter as is
practicable. However, unless a Former Participant elects in writing to defer the
receipt of benefits (such election may not result in a death benefit that is
more than incidental), the payment of benefits shall commence not later than the
sixtieth (60th) day after the close of the Plan Year in which the last of the
following events occurs:

 

 

37

 





(1)       the date on which the Participant attains the earlier of age 65 or the
Normal Retirement Age specified herein;

 

(2)       the tenth (10th) anniversary of the year in which the Participant
commenced participation in the Plan; or

 

 

(3)

the date the Participant terminates his service with the Employer.

 

(h)       If a distribution is made to a Participant who has not severed
employment and who is not fully Vested in the Participant's Account and the
Participant may increase the Vested percentage in such account, then, at any
relevant time the Participant's Vested portion of the account will be equal to
an amount ("X") determined by the formula:

 

X equals P(AB plus D) - D

 

For purposes of applying the formula: P is the Vested percentage at the relevant
time, AB is the account balance at the relevant time, and D is the amount of
distribution.

 

7.6   HOW PLAN BENEFITS WILL BE DISTRIBUTED

 

(a)       Distribution of a Participant's benefit may be made in cash or Company
Stock or both, provided, however, that if a Participant or Beneficiary so
demands, such benefit (other than Company Stock reinvested pursuant to Section
4.5(d)) shall be distributed only in the form of Company Stock. Prior to making
a distribution of benefits, the Administrator shall advise the Participant or
the Participant's Beneficiary, in writing (or such other form as permitted by
the Internal Revenue Service), of the right to demand that benefits be
distributed solely in Company Stock.

 

(b)       If a Participant or Beneficiary demands that benefits, except as
provided above, be distributed solely in Company Stock, distribution of a
Participant's benefit will be made entirely in whole shares or other units of
Company Stock. Any balance in a Participant's Other Investments Account will be
applied to acquire for distribution the maximum number of whole shares or other
units of Company Stock at the then fair market value. Any fractional unit value
unexpended will be distributed in cash. If Company Stock is not available for
purchase by the Trustee, then the Trustee shall hold such balance until Company
Stock is acquired and then make such distribution, subject to Sections 7.5(g)
and 7.7.

 

(c)       The Trustee will make distribution from the Trust only on instructions
from the Administrator.

 

(d)       Notwithstanding anything contained herein to the contrary, if the
Employer charter or by-laws restrict ownership of substantially all shares of
Company Stock to Employees and the Trust Fund, as described in Code
Section 409(h)(2)(B)(ii)(I), then the Administrator shall distribute a
Participant's Account entirely in cash without granting the Participant the
right to demand distribution in shares of Company Stock.

 

 

38

 





(e)       Except as otherwise provided herein, Company Stock distributed by the
Trustee may be restricted as to sale or transfer by the by-laws or articles of
incorporation of the Employer, provided restrictions are applicable to all
Company Stock of the same class. If a Participant is required to offer the sale
of Company Stock to the Employer before offering to sell Company Stock to a
third party, in no event may the Employer pay a price less than that offered to
the distributee by another potential buyer making a bona fide offer and in no
event shall the Trustee pay a price less than the fair market value of the
Company Stock.

 

(f)        If Company Stock acquired with the proceeds of an Exempt Loan
(described in Section 5.4 hereof) is available for distribution and consists of
more than one class, a Participant or the Participant's Beneficiary must receive
substantially the same proportion of each such class.

 

7.7   REQUIRED MINIMUM DISTRIBUTIONS

 

 

(a)

General Rules

 

(1)       EffectiveDate. The provisions of this Section will apply for purposes
of determining required minimum distributions for calendar years beginning with
the 2002 calendar year.

 

(2)       Precedence. The requirements of this Section will take precedence over
any inconsistent provisions of the Plan.

 

(3)       Requirements of Treasury Regulations Incorporated. All distributions
required under this Section will be determined and made in accordance with the
Regulations under Code Section 401(a)(9).

 

(4)       TEFRA Section 242(b)(2) Elections. Notwithstanding the other
provisions of this Section and the Plan, distributions may be made under a
designation made before January 1, 1984, in accordance with Section 242(b)(2) of
the Tax Equity and Fiscal Responsibility Act (TEFRA) and the provisions of the
Plan that relate to Section 242(b)(2) of TEFRA.

 

 

(b)

Time and Manner of Distribution

 

(1)       Required Beginning Date. The Participant's entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant's required beginning date.

 

(2)       Death of Participant Before Distributions Begin. If the Participant
dies before distributions begin, the Participant's entire interest will be
distributed, or begin to be distributed, no later than as follows as elected by
the Participant or the Participant's designated beneficiary:

 

(i)        If the Participant's surviving spouse is the Participant's sole
designated beneficiary, then, except as otherwise provided herein, distributions
to the surviving spouse will begin by December 31st of the calendar year
immediately following the calendar year in which the Participant died, or by
December 31st of the calendar year in which the Participant would have attained
age 70 1/2, if

 

 

39

 





later.

 

(ii)        If the Participant or the Participant's designated beneficiary so
elects, or if the Participant's surviving spouse is not the Participant's sole
designated beneficiary, then, except as provided in Section 7.7(b)(3) below,
distributions to the designated beneficiary will begin by December 31st of the
calendar year immediately following the calendar year in which the Participant
died.

 

(iii)       If the Participant or the Participant's designated beneficiary so
elects, or if there is no designated beneficiary as of September 30th of the
year following the year of the Participant's death, the Participant's entire
interest will be distributed by December 31st of the calendar year containing
the fifth anniversary of the Participant's death.

 

(iv)       Participants or Beneficiaries may elect on an individual basis
whether the 5-year rule (described in (iii) above) or the life expectancy rule
(described in (i) and (ii) above) applies to distributions after the death of a
Participant who has a designated Beneficiary. The election must be made no later
than the earlier of September 30th of the calendar year in which distribution
would be required to begin under this Section otherwise, or by September 30th of
the calendar year which contains the fifth anniversary of the Participant's (or,
if applicable, surviving spouse's) death.

 

(v)       If the Participant's surviving spouse is the Participant's sole
designated beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this Section 7.7(b)(2),
other than Section 7.7(b)(2)(i), will apply as if the surviving spouse were the
Participant.

 

For purposes of this Section 7.7(b)(2) and Section 7.7(b)(3) unless Section
7.7(b)(2)(v) applies, distributions are considered to begin on the Participant's
required beginning date. If Section 7.7(b)(2)(v) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse under Section 7.7(b)(2)(i).

 

(3)       Forms of Distribution. Unless the Participant's interest is
distributed in a single sum on or before the required beginning date, as of the
first distribution calendar year distributions will be made in accordance with
Sections 7.7(c) and 7.7(d).

 

 

(c)

Required minimum distributions during Participant's lifetime

 

(1)       Amount of Required Minimum Distribution For Each Distribution Calendar
Year.During the Participant's lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

 

(i)        the quotient obtained by dividing the Participant's account balance
by the distribution period in the Uniform Lifetime Table set

 

 

40

 





forth in Regulation Section 1.401(a)(9)-9, Q&A-2, using the Participant's age as
of the Participant's birthday in the distribution calendar year; or

 

(ii)        if the Participant's sole designated beneficiary for the
distribution calendar year is the Participant's spouse, the quotient obtained by
dividing the Participant's account balance by the number in the Joint and Last
Survivor Table set forth in Regulation Section 1.401(a)(9)-9, Q&A-3, using the
Participant's and spouse's attained ages as of the Participant's and spouse's
birthdays in the distribution calendar year.

 

(2)       Lifetime Required Minimum Distributions Continue Through Year of
Participant's Death. Required minimum distributions will be determined under
this Section 7.7(c) beginning with the first distribution calendar year and up
to and including the distribution calendar year that includes the Participant's
date of death.

 

 

(d)

Required minimum distributions after Participant's death

 

 

(1)

Death On or After Date Distributions Begin.

 

(i)        Participant Survived by designated beneficiary. If the Participant
dies on or after the date distributions begin and there is a designated
beneficiary, the minimum amount that will be distributed for each distribution
calendar year after the year of the Participant's death is the quotient obtained
by dividing the Participant's account balance by the longer of the remaining
life expectancy of the Participant or the remaining life expectancy of the
Participant's designated beneficiary, determined as follows:

 

(A)       The Participant's remaining life expectancy is calculated using the
age of the Participant in the year of death, reduced by one for each subsequent
year.

 

(B)       If the Participant's surviving spouse is the Participant's sole
designated beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
Participant's death using the surviving spouse's age as of the spouse's birthday
in that year. For distribution calendar years after the year of the surviving
spouse's death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse's birthday in
the calendar year of the spouse's death, reduced by one for each subsequent
calendar year.

 

(C)       If the Participant's surviving spouse is not the Participant's sole
designated beneficiary, the designated beneficiary's remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the Participant's death, reduced by one for each subsequent year.

 

 

41

 





 

(ii)        No designated beneficiary. If the Participant dies on or after the
date distributions begin and there is no designated beneficiary as of September
30th of the year after the year of the Participant's death, the minimum amount
that will be distributed for each distribution calendar year after the year of
the Participant's death is the quotient obtained by dividing the Participant's
account balance by the Participant's remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

 

 

(2)

Death Before Date Distributions Begin.

 

(i)        Participant Survived by designated beneficiary. Except as provided in
Section 7.7(b)(3), if the Participant dies before the date distributions begin
and there is a designated beneficiary, the minimum amount that will be
distributed for each distribution calendar year after the year of the
Participant's death is the quotient obtained by dividing the Participant's
account balance by the remaining life expectancy of the Participant's designated
beneficiary, determined as provided in Section 7.7(d)(1).

 

(ii)        No designated beneficiary. If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30th
of the year following the year of the Participant's death, distribution of the
Participant's entire interest will be completed by December 31st of the calendar
year containing the fifth anniversary of the Participant's death.

 

(iii)       Death of Surviving Spouse Before Distributions to Surviving Spouse
Are Required to Begin. If the Participant dies before the date distributions
begin, the Participant's surviving spouse is the Participant's sole designated
beneficiary, and the surviving spouse dies before distributions are required to
begin to

the surviving spouse under Section 7.7(b)(2)(i), this Section 7.7(d)(2) will
apply as if the surviving spouse were the Participant.

 

 

(e)

Definitions. For purposes of this Section, the following definitions apply:

 

(1)       "Designated beneficiary" means the individual who is designated as the
Beneficiary under the Plan and is the designated beneficiary under Code Section
401(a)(9) and Regulation Section 1.401(a)(9)-1, Q&A-4.

 

(2)       "Distribution calendar year" means a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant's
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant's "Required beginning
date." For distributions beginning after the Participant's death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Section 7.7(b). The required minimum distribution for
the Participant's first distribution calendar year will be made on or before the
Participant's "Required

 

 

42

 





beginning date." The required minimum distribution for other distribution
calendar years, including the required minimum distribution for the distribution
calendar year in which the Participant's "Required beginning date" occurs, will
be made on or before December 31st of that distribution calendar year.

 

(3)       "Life expectancy" means the life expectancy as computed by use of the
Single Life Table in Regulation Section 1.401(a)(9)-9.

 

(4)       "Participant's account balance" means the Participant's account
balance as of the last valuation date in the calendar year immediately preceding
the "Distribution calendar year" (valuation calendar year) increased by the
amount of any contributions made and allocated or Forfeitures allocated to the
account balance as of the dates in the valuation calendar year after the
valuation date and decreased by distributions made in the valuation calendar
year after the valuation date. The account balance for the valuation calendar
year includes any amounts rolled over or transferred to the Plan either in the
valuation calendar year or in the "Distribution calendar year" if distributed or
transferred in the valuation calendar year.

 

(5)       "Required beginning date" means, with respect to any Participant,
April 1st of the calendar year following the later of the calendar year in which
the Participant attains age 70 1/2 or the calendar year in which the Participant
retires, except that benefit distributions to a "5-percent owner" must commence
by April 1st of the calendar year following the calendar year in which the
Participant attains age 70 1/2.

 

(6)       "5-percent owner" means a Participant who is a 5-percent owner as
defined in Code Section 416 at any time during the Plan Year ending with or
within the calendar year in which such owner attains age 70 1/2. Once
distributions have begun to a 5-percent owner under this Section they must
continue to be distributed, even if the Participant ceases to be a 5-percent
owner in a subsequent year.

 

7.8   DISTRIBUTION FOR MINOR OR INCOMPETENT INDIVIDUAL

 

In the event a distribution is to be made to a minor or incompetent individual,
then the Administrator may direct that such distribution be paid to the legal
guardian, or if none in the case of a minor Beneficiary, to a parent of such
Beneficiary or a responsible adult with whom the Beneficiary maintains
residence, or to the custodian for such Beneficiary under the Uniform Gift to
Minors Act or Gift to Minors Act, if such is permitted by the laws of the state
in which said Beneficiary resides. Such a payment to the legal guardian,
custodian or parent of a minor or incompetent individual shall fully discharge
the Trustee, Employer, and Plan from further liability on account thereof.

 

7.9   LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN

 

In the event that all, or any portion, of the distribution payable to a
Participant or Beneficiary hereunder shall, at the later of the Participant's
attainment of age 62 or Normal Retirement Age, remain unpaid solely by reason of
the inability of the Administrator, after sending a registered letter, return
receipt requested, to the last known address, and after further diligent effort,
to ascertain the whereabouts of such Participant or Beneficiary, the amount so

 

 

43

 





distributable may either, at the discretion of the Administrator, treated as a
Forfeiture or paid directly to an individual retirement account described in
Code Section 408(a) or individual retirement annuity described in Code
Section 408(b) pursuant to the Plan. However, the foregoing shall also apply
prior to the later of a Participant's attainment of age 62 or Normal Retirement
Age if, pursuant to the terms of the Plan, a mandatory distribution may be made
to the Participant without the Participant's consent and the amount of such
distribution is not more than $1,000. In the event a Participant or Beneficiary
is located subsequent to a Forfeiture, such benefit shall be restored, first
from Forfeitures, if any, and then from an additional Employer contribution if
necessary. However, regardless of the preceding, a benefit which is lost by
reason of escheat under applicable state law is not treated as a Forfeiture for
purposes of this Section nor as an impermissible forfeiture under the Code.

 

7.10 RIGHT OF FIRST REFUSAL

 

(a)       If any Participant, the Participant's Beneficiary or any other person
to whom shares of Company Stock are distributed from the Plan (the "Selling
Participant") shall, at any time, desire to sell some or all of such shares (the
"Offered Shares") to a third party (the "Third Party"), the Selling Participant
shall give written notice of such desire to the Employer and the Administrator,
which notice shall contain the number of shares offered for sale, the proposed
terms of the sale and the names and addresses of both the Selling Participant
and Third Party. Both the Trust Fund and the Employer shall each have the right
of first refusal for a period of fourteen (14) days from the date the Selling
Participant gives such written notice to the Employer and the Administrator
(such fourteen (14) day period to run concurrently against the Trust Fund and
the Employer) to acquire the Offered Shares. As between the Trust Fund and the
Employer, the Trust Fund shall have priority to acquire the shares pursuant to
the right of first refusal. The selling price and terms shall be the same as
offered by the Third Party.

 

(b)       If the Trust Fund and the Employer do not exercise their right of
first refusal within the required fourteen (14) day period provided above, the
Selling Participant shall have the right, at any time following the expiration
of such fourteen (14) day period, to dispose of the Offered Shares to the Third
Party; provided, however, that (i) no disposition shall be made to the Third
Party on terms more favorable to the Third Party than those set forth in the
written notice delivered by the Selling Participant above, and (ii) if such
disposition shall not be made to a third party on the terms offered to the
Employer and the Trust Fund, the offered Shares shall again be subject to the
right of first refusal set forth above.

 

(c)       The closing pursuant to the exercise of the right of first refusal
under Section 7.10(a) above shall take place at such place agreed upon between
the Administrator and the Selling Participant, but not later than ten (10) days
after the Employer or the Trust Fund shall have notified the Selling Participant
of the exercise of the right of first refusal. At such closing, the Selling
Participant shall deliver certificates representing the Offered Shares duly
endorsed in blank for transfer, or with stock powers attached duly executed in
blank with all required transfer tax stamps attached or provided for, and the
Employer or the Trust Fund shall deliver the purchase price, or an appropriate
portion thereof, to the Selling Participant.

 

 

44

 





(d)       Except as provided in this paragraph (d), no Company Stock acquired
with the proceeds of an Exempt Loan complying with the requirements of
Section 5.4 hereof shall be subject to a right of first refusal. Company Stock
acquired with the proceeds of an Exempt Loan, which is distributed to a
Participant or Beneficiary, shall be subject to the right of first refusal
provided for in paragraph (a) of this Section only so long as the Company Stock
is not publicly traded. The term "publicly traded" refers to a securities
exchange registered under Section 6 of the Securities Exchange Act of 1934 (15
U.S.C. 78f) or that is quoted on a system sponsored by a national securities
association registered under Section 15A(b) of the Securities Exchange Act (15
U.S.C. 780). In addition, in the case of Company Stock which was acquired with
the proceeds of a loan described in Section 5.4, the selling price and other
terms under the right must not be less favorable to the seller than the greater
of the value of the security determined under Section 6.2, or the purchase price
and other terms offered by a buyer (other than the Employer or the Trust Fund),
making a good faith offer to purchase the security. The right of first refusal
must lapse no later than fourteen (14) days after the security holder gives
notice to the holder of the right that an offer by a third party to purchase the
security has been made. The right of first refusal shall comply with the
provisions of paragraphs (a), (b) and (c) of this Section, except to the extent
those provisions may conflict with the provisions of this paragraph.

 

7.11 STOCK CERTIFICATE LEGEND

 

Certificates for shares distributed pursuant to the Plan shall contain the
following legend:

 

"The shares represented by this certificate are transferable only upon
compliance with the terms of TRINITY CAPITAL CORPORATION EMPLOYEE STOCK
OWNERSHIP PLAN AND TRUST effective as of January 1, 1989, which grants to Los
Alamos National Bank a right of first refusal, a copy of said Plan being on file
in the office of the Company."

 

7.12 PUT OPTION

 

(a)       If Company Stock which was not acquired with the proceeds of an Exempt
Loan is distributed to a Participant or Beneficiary (or Former Participant or
the IRA or other vehicle of a Participant or Former Participant or Beneficiary)
and such Company Stock is not readily tradable on an established securities
market (within the meaning of Code Section 409(h)(1)(B)), a Participant has a
right to require the Employer to repurchase the Company Stock distributed to
such Participant under a fair valuation formula. Such Stock shall be subject to
the provisions of Section 7.12(c).

 

(b)       Company Stock which is acquired with the proceeds of an Exempt Loan
and which is not publicly traded when distributed, or if it is subject to a
trading limitation when distributed, must be subject to a put option. For
purposes of this paragraph, a "trading limitation" on a Company Stock is a
restriction under any Federal or State securities law or any regulation
thereunder, or an agreement (not prohibited by Section 7.13) affecting the
Company Stock which would make the Company Stock not as freely tradable as stock
not subject to such restriction.

 

 

45

 





(c)       The put option must be exercisable only by a Participant, by the
Participant's donees, or by a person (including an estate or its distributee) to
whom the Company Stock passes by reason of a Participant's death. (Under this
paragraph Participant or Former Participant means a Participant or Former
Participant and the beneficiaries of the Participant or Former Participant under
the Plan.) The put option must permit a Participant to put the Company Stock to
the Employer. Under no circumstances may the put option bind the Plan. However,
it shall grant the Plan an option to assume the rights and obligations of the
Employer at the time that the put option is exercised. If it is known at the
time a loan is made that Federal or State law will be violated by the Employer
honoring such put option, the put option must permit the Company Stock to be
put, in a manner consistent with such law, to a third party (e.g., an affiliate
of the Employer or a shareholder other than the Plan) that has substantial net
worth at the time the loan is made and whose net worth is reasonably expected to
remain substantial.

 

The put option shall commence as of the day following the date the Company Stock
is distributed to the Former Participant and end sixty (60) days thereafter and
if not exercised within such sixty (60) day period, an additional sixty (60) day
option shall commence on the first day of the fifth month of the Plan Year next
following the date the stock was distributed to the Former Participant (or such
other sixty (60) day period as provided in Regulations). However, in the case of
Company Stock that is publicly traded without restrictions when distributed but
ceases to be so traded within either of the sixty (60) day periods described
herein after distribution, the Employer must notify each holder of such Company
Stock in writing on or before the tenth day after the date the Company Stock
ceases to be so traded that for the remainder of the applicable sixty (60) day
period the Company Stock is subject to the put option. The number of days
between the tenth day and the date on which notice is actually given, if later
than the tenth day, must be added to the duration of the put option. The notice
must inform distributees of the term of the put options that they are to hold.
The terms must satisfy the requirements of this paragraph.

 

The put option is exercised by the holder notifying the Employer in writing that
the put option is being exercised; the notice shall state the name and address
of the holder and the number of shares to be sold. The period during which a put
option is exercisable does not include any time when a distributee is unable to
exercise it because the party bound by the put option is prohibited from
honoring it by applicable Federal or State law. The price at which a put option
must be exercisable is the value of the Company Stock determined in accordance
with Section 6.2. Payment under the put option involving a "Total Distribution"
shall be paid in substantially equal monthly, quarterly, semiannual or annual
installments over a period certain beginning not later than thirty (30) days
after the exercise of the put option and not extending beyond five (5) years.
The deferral of payment is reasonable if adequate security and a reasonable
interest rate on the unpaid amounts are provided. The amount to be paid under
the put option involving installment distributions must be paid not later than
thirty (30) days after the exercise of the put option. Payment under a put
option must not be restricted by the provisions of a loan or any other
arrangement, including the terms of the Employer articles of incorporation,
unless so required by applicable state law.

 

For purposes of this Section, "Total Distribution" means a

 

 

46

 





distribution to a Participant or the Participant's Beneficiary within one (1)
taxable year of the entire Vested Participant's Account.

 

(d)       An arrangement involving the Plan that creates a put option must not
provide for the issuance of put options other than as provided under this
Section. The Plan (and the Trust Fund) must not otherwise obligate itself to
acquire Company Stock from a particular holder thereof at an indefinite time
determined upon the happening of an event such as the death of the holder.

 

7.13 NONTERMINABLE PROTECTIONS AND RIGHTS

 

No Company Stock, except as provided in Section 7.11 and Section 7.12(b),
acquired with the proceeds of a loan described in Section 5.4 hereof may be
subject to a put, call, or other option, or buy-sell or similar arrangement when
held by and when distributed from the Trust Fund, whether or not the Plan is
then an ESOP. The protections and rights granted in this Section are
nonterminable, and such protections and rights shall continue to exist under the
terms of this Plan so long as any Company Stock acquired with the proceeds of a
loan described in Section 5.4 hereof is held by the Trust Fund or by any
Participant or other person for whose benefit such protections and rights have
been created, and neither the repayment of such loan nor the failure of the Plan
to be an ESOP, nor an amendment of the Plan shall cause a termination of said
protections and rights.

 

7.14 QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION

 

All rights and benefits, including elections, provided to a Participant in this
Plan shall be subject to the rights afforded to any "alternate payee" under a
"qualified domestic relations order." Furthermore, a distribution to an
"alternate payee" shall be permitted if such distribution is authorized by a
"qualified domestic relations order," even if the affected Participant has not
separated from service and has not reached the "earliest retirement age" under
the Plan. For the purposes of this Section, "alternate payee," "qualified
domestic relations order" and "earliest retirement age" shall have the meaning
set forth under Code Section 414(p).

 

7.15 CORRECTIVE DISTRIBUTIONS

 

Nothing in this Article shall preclude the Administrator from making a
distribution to a Participant to the extent such distribution is made to correct
a qualification defect in accordance with the correction procedures under the
IRS's Employee Plans Compliance Resolution System or any other voluntary
compliance programs.

 

ARTICLE VIII

TRUSTEE

 

8.1   BASIC RESPONSIBILITIES OF THE TRUSTEE

 

 

(a)

The Trustee shall have the following categories of responsibilities:

 

(1)       Consistent with the "funding policy and method" determined by the
Employer, to invest, manage, and control the Plan assets subject, however, to
the direction of a Participant with respect to Participant Directed Accounts,
the Employer or an Investment Manager appointed by the Employer or any agent of
the Employer;

 

 

47

 





(2)       At the direction of the Administrator, to pay benefits required under
the Plan to be paid to Participants, or, in the event of their death, to their
Beneficiaries; and

 

(3)       To maintain records of receipts and disbursements and furnish to the
Employer and/or Administrator for each Plan Year a written annual report
pursuant to Section 8.7.

 

(b)       In the event that the Trustee shall be directed by a Participant
(pursuant to the Participant Direction Procedures), or the Employer, an
Investment Manager or other agent appointed by the Employer with respect to the
investment of any or all Plan assets, the Trustee shall have no liability with
respect to the investment of such assets, but shall be responsible only to
execute such investment instructions as so directed.

 

(1)       The Trustee shall be entitled to rely fully on the written (or other
form acceptable to the Administrator and the Trustee, including, but not limited
to, voice recorded) instructions of a Participant (pursuant to the Participant
Direction Procedures), or the Employer, or any Fiduciary or nonfiduciary agent
of the Employer, in the discharge of such duties, and shall not be liable for
any loss or other liability, resulting from such direction (or lack of
direction) of the investment of any part of the Plan assets.

 

(2)       The Trustee may delegate the duty of executing such instructions to
any nonfiduciary agent, which may be an affiliate of the Trustee or any Plan
representative.

 

(3)       The Trustee may refuse to comply with any direction from the
Participant in the event the Trustee, in its sole and absolute discretion, deems
such directions improper by virtue of applicable law. The Trustee shall not be
responsible or liable for any loss or expense which may result from the
Trustee's refusal or failure to comply with any directions from the Participant.

 

(4)       Any costs and expenses related to compliance with the Participant's
directions shall be borne by the Participant's Directed Account, unless paid by
the Employer.

 

(c)       If there shall be more than one Trustee, they shall act by a majority
of their number, but may authorize one or more of them to sign papers on their
behalf.

 

8.2   INVESTMENT POWERS AND DUTIES OF THE TRUSTEE

 

(a)       The Trustee shall invest and reinvest the Trust Fund to keep the Trust
Fund invested without distinction between principal and income and in such
securities or property, real or personal, wherever situated, as the Trustee
shall deem advisable, including, but not limited to, stocks, common or
preferred, open-end or close-end mutual funds, bonds and other evidences of
indebtedness or ownership, and real estate or any interest therein. The Trustee
shall at all times in making investments of the Trust Fund consider, among other
factors, the short and long-term financial needs of the Plan on the basis of
information

 

 

48

 





furnished by the Employer. In making such investments, the Trustee shall not be
restricted to securities or other property of the character expressly authorized
by the applicable law for trust investments; however, the Trustee shall give due
regard to any limitations imposed by the Code or the Act so that at all times
the Plan may qualify as an Employee Stock Ownership Plan and Trust.

 

(b)       The Trustee may employ a bank or trust company pursuant to the terms
of its usual and customary bank agency agreement, under which the duties of such
bank or trust company shall be of a custodial, clerical and record-keeping
nature.

 

(c)       The Trustee may transfer to a common, collective, pooled trust fund or
money market fund maintained by any corporate Trustee or affiliate thereof
hereunder, all or such part of the Trust Fund as the Trustee may deem advisable,
and such part or all of the Trust Fund so transferred shall be subject to all
the terms and provisions of the common, collective, pooled trust fund or money
market fund which contemplate the commingling for investment purposes of such
trust assets with trust assets of other trusts. The Trustee may transfer any
part of the Trust Fund intended for temporary investment of cash balances to a
money market fund maintained by Los Alamos National Bank Trust or its
affiliates. The Trustee may withdraw from such common, collective, pooled trust
fund or money market fund all or such part of the Trust Fund as the Trustee may
deem advisable.

 

(d)       In the event the Trustee invests any part of the Trust Fund, pursuant
to the directions of the Administrator, in any shares of stock issued by the
Employer, and the Administrator thereafter directs the Trustee to dispose of
such investment, or any part thereof, under circumstances which, in the opinion
of counsel for the Trustee, require registration of the securities under the
Securities Act of 1933 and/or qualification of the securities under the Blue Sky
laws of any state or states, then the Employer at its own expense, will take or
cause to be taken any and all such action as may be necessary or appropriate to
effect such registration and/or qualification.

 

8.3   OTHER POWERS OF THE TRUSTEE

 

The Trustee, in addition to all powers and authorities under common law,
statutory authority, including the Act, and other provisions of the Plan, shall
have the following powers and authorities, to be exercised in the Trustee's sole
discretion:

 

(a)       To purchase, or subscribe for, any securities or other property and to
retain the same. In conjunction with the purchase of securities, margin accounts
may be opened and maintained;

 

(b)       To sell, exchange, convey, transfer, grant options to purchase, or
otherwise dispose of any securities or other property held by the Trustee, by
private contract or at public auction. No person dealing with the Trustee shall
be bound to see to the application of the purchase money or to inquire into the
validity, expediency, or propriety of any such sale or other disposition, with
or without advertisement;

 

(c)       To vote upon any stocks, bonds, or other securities; to give general
or special proxies or powers of attorney with or without power of

 

 

49

 





substitution; to exercise any conversion privileges, subscription rights or
other options, and to make any payments incidental thereto; to oppose, or to
consent to, or otherwise participate in, corporate reorganizations or other
changes affecting corporate securities, and to delegate discretionary powers,
and to pay any assessments or charges in connection therewith; and generally to
exercise any of the powers of an owner with respect to stocks, bonds,
securities, or other property. However, the Trustee shall not vote proxies
relating to securities for which it has not been assigned full investment
management responsibilities. In those cases where another party has such
investment authority or discretion, the Trustee will deliver all proxies to said
party who will then have full responsibility for voting those proxies;

 

(d)       To cause any securities or other property to be registered in the
Trustee's own name or in the name of a nominee or in a street name provided such
securities or other property are held on behalf of the Plan by (i) a bank or
trust company, (ii) a broker or dealer registered under the Securities Exchange
Act of 1934, or a nominee of such broker or dealer, or (iii) a clearing agency
as defined in Section 3(a)(23) of the Securities Exchange Act of 1934;

 

(e)       To borrow or raise money for the purposes of the Plan in such amount,
and upon such terms and conditions, as the Trustee shall deem advisable; and for
any sum so borrowed, to issue a promissory note as Trustee, and to secure the
repayment thereof by pledging all, or any part, of the Trust Fund; and no person
lending money to the Trustee shall be bound to see to the application of the
money lent or to inquire into the validity, expediency, or propriety of any
borrowing;

 

(f)        To keep such portion of the Trust Fund in cash or cash balances as
the Trustee may, from time to time, deem to be in the best interests of the
Plan, without liability for interest thereon;

 

(g)       To accept and retain for such time as the Trustee may deem advisable
any securities or other property received or acquired as Trustee hereunder,
whether or not such securities or other property would normally be purchased as
investments hereunder;

 

(h)       To make, execute, acknowledge, and deliver any and all documents of
transfer and conveyance and any and all other instruments that may be necessary
or appropriate to carry out the powers herein granted;

 

(i)        To settle, compromise, or submit to arbitration any claims, debts, or
damages due or owing to or from the Plan, to commence or defend suits or legal
or administrative proceedings, and to represent the Plan in all suits and legal
and administrative proceedings;

 

(j)        To employ suitable agents and counsel and to pay their reasonable
expenses and compensation, and such agent or counsel may or may not be agent or
counsel for the Employer;

 

(k)       To apply for and procure from responsible insurance companies, to be
selected by the Administrator, as an investment of the Trust Fund such annuity,
or other Contracts (on the life of any Participant) as the Administrator shall
deem proper; to exercise, at any time or from time to time, whatever rights

 

 

50

 





and privileges may be granted under such annuity, or other Contracts; to
collect, receive, and settle for the proceeds of all such annuity or other
Contracts as and when entitled to do so under the provisions thereof;

 

(l)        To invest funds of the Trust in time deposits or savings accounts
bearing a reasonable rate of interest or in cash or cash balances without
liability for interest thereon, including the specific authority to invest in
any type of deposit of the Trustee (or of a financial institution related to a
Trustee);

 

(m)      To invest in Treasury Bills and other forms of United States government
obligations;

 

(n)       To invest in shares of investment companies registered under the
Investment Company Act of 1940, including any money market fund advised by or
offered through Los Alamos National Bank Trust;

 

(o)       To deposit monies in federally insured savings accounts or
certificates of deposit in banks or savings and loan associations including the
specific authority to make deposit into any savings accounts or certificates of
deposit of the Trustee (or a financial institution related to the Trustee);

 

 

(p)

To vote Company Stock as provided in Section 8.4;

 

(q)       To consent to or otherwise participate in reorganizations,
recapitalizations, consolidations, mergers and similar transactions with respect
to Company Stock or any other securities and to pay any assessments or charges
in connection therewith;

 

(r)        To deposit such Company Stock (but only if such deposit does not
violate the provisions of Section 8.4 hereof) or other securities in any voting
trust, or with any protective or like committee, or with a trustee or with
depositories designated thereby;

 

(s)       To sell or exercise any options, subscription rights and conversion
privileges and to make any payments incidental thereto;

 

(t)        To exercise any of the powers of an owner, with respect to such
Company Stock and other securities or other property comprising the Trust Fund.
The Administrator, with the Trustee's approval, may authorize the Trustee to act
on any administrative matter or class of matters with respect to which direction
or instruction to the Trustee by the Administrator is called for hereunder
without specific direction or other instruction from the Administrator;

 

(u)       To appoint a nonfiduciary agent or agents to assist the Trustee in
carrying out any investment instructions of any Investment Manager or Fiduciary,
and to compensate such agent(s) from the assets of the Plan, to the extent not
paid by the Employer;

 

 

51

 





(v)       To sell, purchase and acquire put or call options if the options are
traded on and purchased through a national securities exchange registered under
the Securities Exchange Act of 1934, as amended, or, if the options are not
traded on a national securities exchange, are guaranteed by a member firm of the
New York Stock Exchange regardless of whether such options are covered; and

 

(w)       To do all such acts and exercise all such rights and privileges,
although not specifically mentioned herein, as the Trustee may deem necessary to
carry out the purposes of the Plan.

 

8.4   VOTING COMPANY STOCK

 

The Trustee shall vote all Company Stock held by it as part of the Plan assets.
Provided, however, that if any agreement entered into by the Trust provides for
voting of any shares of Company Stock pledged as security for any obligation of
the Plan, then such shares of Company Stock shall be voted in accordance with
such agreement. If the Trustee does not timely receive voting directions from a
Participant or Beneficiary with respect to any Company Stock allocated to that
Participant's or Beneficiary's Company Stock Account, the Trustee shall vote
such Company Stock.

 

Notwithstanding the foregoing, if the Employer has a registration-type class of
securities, each Participant or Beneficiary shall be entitled to direct the
Trustee as to the manner in which the Company Stock which is entitled to vote
and which is allocated to the Company Stock Account of such Participant or
Beneficiary is to be voted. If the Employer does not have a registration-type
class of securities, each Participant or Beneficiary in the Plan shall be
entitled to direct the Trustee as to the manner in which voting rights on shares
of Company Stock which are allocated to the Company Stock Account of such
Participant or Beneficiary are to be exercised with respect to any corporate
matter which involves the voting of such shares with respect to the approval or
disapproval of any corporate merger or consolidation, recapitalization,
reclassification, liquidation, dissolution, sale of substantially all assets of
a trade or business, or such similar transaction as prescribed in Regulations.
For purposes of this Section the term "registration-type class of securities"
means: (A) a class of securities required to be registered under Section 12 of
the Securities Exchange Act of 1934; and (B) a class of securities which would
be required to be so registered except for the exemption from registration
provided in subsection (g)(2)(H) of such Section 12.

 

If the Employer does not have a registration-type class of securities and the
by-laws of the Employer require the Plan to vote an issue in a manner that
reflects a one-man, one-vote philosophy, each Participant or Beneficiary shall
be entitled to cast one vote on an issue and the Trustee shall vote the shares
held by the Plan in proportion to the results of the votes cast on the issue by
the Participants and Beneficiaries.

 

8.5   DUTIES OF THE TRUSTEE REGARDING PAYMENTS

 

At the direction of the Administrator, the Trustee shall, from time to time, in
accordance with the terms of the Plan, make payments out of the Trust Fund. The
Trustee shall not be responsible in any way for the application of such
payments.

 

8.6   TRUSTEE'S COMPENSATION AND EXPENSES AND TAXES

 

The Trustee shall be paid such reasonable compensation as set forth in the
Trustee's fee schedule (if the Trustee has such a schedule) or as agreed upon in
writing by the

 

 

52

 





Employer and the Trustee. However, an individual serving as Trustee who already
receives full-time pay from the Employer shall not receive compensation from the
Plan. In addition, the Trustee shall be reimbursed for any reasonable expenses,
including reasonable counsel fees incurred by it as Trustee. Such compensation
and expenses shall be paid from the Trust Fund unless paid or advanced by the
Employer. All taxes of any kind whatsoever that may be levied or assessed under
existing or future laws upon, or in respect of, the Trust Fund or the income
thereof, shall be paid from the Trust Fund.

 

8.7   ANNUAL REPORT OF THE TRUSTEE

 

(a)       Within a reasonable period of time after the later of the Anniversary
Date or receipt of the Employer contribution for each Plan Year, the Trustee, or
its agent, shall furnish to the Employer and Administrator a written statement
of account with respect to the Plan Year for which such contribution was made
setting forth:

 

 

(1)

the net income, or loss, of the Trust Fund;

 

(2)       the gains, or losses, realized by the Trust Fund upon sales or other
disposition of the assets;

 

 

(3)

the increase, or decrease, in the value of the Trust Fund;

 

 

(4)  

all payments and distributions made from the Trust Fund; and

 

(5)       such further information as the Trustee and/or Administrator deems
appropriate.

 

(b)       The Employer, promptly upon its receipt of each such statement of
account, shall acknowledge receipt thereof in writing and advise the Trustee
and/or Administrator of its approval or disapproval thereof. Failure by the
Employer to disapprove any such statement of account within thirty (30) days
after its receipt thereof shall be deemed an approval thereof. The approval by
the Employer of any statement of account shall be binding on the Employer and
the Trustee as to all matters contained in the statement to the same extent as
if the account of the Trustee had been settled by judgment or decree in an
action for a judicial settlement of its account in a court of competent
jurisdiction in which the Trustee, the Employer and all persons having or
claiming an interest in the Plan were parties. However, nothing contained in
this Section shall deprive the Trustee of its right to have its accounts
judicially settled if the Trustee so desires.

 

8.8   AUDIT

 

(a)       If an audit of the Plan's records shall be required by the Act and the
regulations thereunder for any Plan Year, the Administrator shall direct the
Trustee to engage on behalf of all Participants an independent qualified public
accountant for that purpose. Such accountant shall, after an audit of the books
and records of the Plan in accordance with generally accepted auditing
standards, within a reasonable period after the close of the Plan Year, furnish
to the Administrator and the Trustee a report of the audit setting forth the
accountant's opinion as to whether any statements, schedules or lists that are
required by Act Section 103 or the Secretary of Labor to be filed with the
Plan's annual report, are presented fairly in conformity with generally accepted

 

 

53

 





accounting principles applied consistently.

 

(b)       All auditing and accounting fees shall be an expense of and may, at
the election of the Employer, be paid from the Trust Fund.

 

(c)       If some or all of the information necessary to enable the
Administrator to comply with Act Section 103 is maintained by a bank, insurance
company, or similar institution, regulated, supervised, and subject to periodic
examination by a state or federal agency, then it shall transmit and certify the
accuracy of that information to the Administrator as provided in Act
Section 103(b) within one hundred twenty (120) days after the end of the Plan
Year or by such other date as may be prescribed under regulations of the
Secretary of Labor.

 

8.9   RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE

 

(a)       Unless otherwise agreed to by both the Trustee and the Employer, a
Trustee may resign at any time by delivering to the Employer, at least thirty
(30) days before its effective date, a written notice of resignation.

 

(b)       Unless otherwise agreed to by both the Trustee and the Employer, the
Employer may remove a Trustee at any time by delivering to the Trustee, at least
thirty (30) days before its effective date, a written notice of such Trustee's
removal.

 

(c)       Upon the death, resignation, incapacity, or removal of any Trustee, a
successor may be appointed by the Employer; and such successor, upon accepting
such appointment in writing and delivering same to the Employer, shall, without
further act, become vested with all the powers and responsibilities of the
predecessor as if such successor had been originally named as a Trustee herein.
Until such a successor is appointed, the remaining Trustee or Trustees shall
have full authority to act under the terms of the Plan.

 

(d)       The Employer may designate one or more successors prior to the death,
resignation, incapacity, or removal of a Trustee. In the event a successor is so
designated by the Employer and accepts such designation, the successor shall,
without further act, become vested with all the powers and responsibilities of
the predecessor as if such successor had been named as Trustee herein
immediately upon the death, resignation, incapacity, or removal of the
predecessor.

 

(e)       Whenever any Trustee hereunder ceases to serve as such, the Trustee
shall furnish to the Employer and Administrator a written statement of account
with respect to the portion of the Plan Year during which the individual or
entity served as Trustee. This statement shall be either (i) included as part of
the annual statement of account for the Plan Year required under Section 8.7 or
(ii) set forth in a special statement. Any such special statement of account
should be rendered to the Employer no later than the due date of the annual
statement of account for the Plan Year. The procedures set forth in Section 8.7
for the approval by the Employer of annual statements of account shall apply to
any special statement of account rendered hereunder and approval by the Employer
of any such special statement in the manner provided in Section 8.7 shall have
the same effect upon the statement as the Employer's approval of an annual

 

 

54

 





statement of account. No successor to the Trustee shall have any duty or
responsibility to investigate the acts or transactions of any predecessor who
has rendered all statements of account required by Section 8.7 and this
subparagraph.

 

8.10 TRANSFER OF INTEREST

 

Notwithstanding any other provision contained in this Plan, the Trustee at the
direction of the Administrator shall transfer the Vested interest, if any, of a
Participant to another trust forming part of a pension, profit sharing or stock
bonus plan maintained by such Participant's new employer and represented by said
employer in writing as meeting the requirements of Code Section 401(a), provided
that the trust to which such transfers are made permits the transfer to be made.

 

8.11 TRUSTEE INDEMNIFICATION

 

The Employer agrees to indemnify and hold harmless the Trustee against any and
all claims, losses, damages, expenses and liabilities the Trustee may incur in
the exercise and performance of the Trustee's power and duties hereunder, unless
the same are determined to be due to gross negligence or willful misconduct.

 

8.12 DIRECT ROLLOVER

 

(a)       Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a "distributee's" election under this Section, a "distributee"
may elect, at the time and in the manner prescribed by the Administrator, to
have any portion of an "eligible rollover distribution" that is equal to at
least $500 paid directly to an "eligible retirement plan" specified by the
"distributee" in a "direct rollover."

 

 

(b)

For purposes of this Section the following definitions shall apply:

 

(1)       An "eligible rollover distribution" is any distribution of all or any
portion of the balance to the credit of the "distributee," except that an
"eligible rollover distribution" does not include: any distribution that is one
of a series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the "distributee" or the
joint lives (or joint life expectancies) of the "distributee" and the
"distributee's" designated beneficiary, or for a specified period of ten years
or more; any distribution to the extent such distribution is required under Code
Section 401(a)(9); the portion of any other distribution that is not includible
in gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities); any hardship distribution
described in Code Section 401(k)(2)(B)(i)(IV); and any other distribution that
is reasonably expected to total less than $200 during a year.

 

(2)       An "eligible retirement plan" is an individual retirement account
described in Code Section 408(a), an individual retirement annuity described in
Code Section 408(b), (other than an endowment contract), a qualified trust (an
employees' trust) described in Code Section 401(a) which is exempt from tax
under Code Section 501(a), an annuity plan described in Code Section 403(a), an
eligible deferred compensation plan

 

 

55

 





described in Code Section 457(b) which is maintained by an eligible employer
described in Code Section 457(e)(1)(A), and an annuity contract described in
Code Section 403(b), that accepts the "distributee's" "eligible rollover
distribution." However, in the case of an "eligible rollover distribution" to
the surviving spouse, an "eligible retirement plan" is an individual retirement
account or individual retirement annuity.

 

(3)       A "distributee" includes an Employee or former Employee. In addition,
the Employee's or former Employee's surviving spouse and the Employee's or
former Employee's spouse or former spouse who is the alternate payee under a
qualified domestic relations order, as defined in Code Section 414(p), are
"distributees" with regard to the interest of the spouse or former spouse.

 

(4)       A "direct rollover" is a payment by the Plan to the "eligible
retirement plan" specified by the "distributee."

 

(c)       A non-spouse beneficiary may elect a direct rollover to an IRA of the
non-spouse beneficiary.

 

ARTICLE IX

AMENDMENT, TERMINATION AND MERGERS

 

9.1   AMENDMENT

 

(a)       The Employer shall have the right at any time to amend this Plan
subject to the limitations of this Section. However, any amendment which affects
the rights, duties or responsibilities of the Trustee or Administrator, may only
be made with the Trustee's or Administrator's written consent. Any such
amendment shall become effective as provided therein upon its execution. The
Trustee shall not be required to execute any such amendment unless the amendment
affects the duties of the Trustee hereunder.

 

(b)       No amendment to the Plan shall be effective if it authorizes or
permits any part of the Trust Fund (other than such part as is required to pay
taxes and administration expenses) to be used for or diverted to any purpose
other than for the exclusive benefit of the Participants or their Beneficiaries
or estates; or causes any reduction in the amount credited to the account of any
Participant; or causes or permits any portion of the Trust Fund to revert to or
become property of the Employer.

 

(c)       Except as permitted by Regulations (including Regulation 1.411(d)-4)
or other IRS guidance, no Plan amendment or transaction having the effect of a
Plan amendment (such as a merger, plan transfer or similar transaction) shall be
effective if it eliminates or reduces any "Section 411(d)(6) protected benefit"
or adds or modifies conditions relating to "Section 411(d)(6) protected
benefits" which results in a further restriction on such benefit unless such
"Section 411(d)(6) protected benefits" are preserved with respect to benefits
accrued as of the later of the adoption date or effective date of the amendment.
"Section 411(d)(6) protected benefits" are benefits described in Code
Section 411(d)(6)(A), early retirement benefits and retirement-type subsidies,
and optional forms of benefit.

 

 

56

 





9.2   TERMINATION

 

(a)       The Employer shall have the right at any time to terminate the Plan by
delivering to the Trustee and Administrator written notice of such termination.
Upon any full or partial termination, all amounts credited to the affected
Participants' Accounts shall become 100% Vested as provided in Section 7.4 and
shall not thereafter be subject to forfeiture, and all unallocated amounts
(other than the Unallocated Suspense Account), including Forfeitures, shall be
allocated to the accounts of all Participants in accordance with the provisions
hereof.

 

(b)       Upon the full termination of the Plan, the Employer shall direct the
distribution of the assets of the Trust Fund to Participants in a manner which
is consistent with and satisfies the provisions of Sections 7.5 and 7.6. Except
as permitted by Regulations, the termination of the Plan shall not result in the
reduction of "Section 411(d)(6) protected benefits" in accordance with
Section 9.1(c).

 

9.3   MERGER, CONSOLIDATION OR TRANSFER OF ASSETS

 

This Plan and Trust may be merged or consolidated with, or its assets and/or
liabilities may be transferred to any other plan and trust only if the benefits
which would be received by a Participant of this Plan, in the event of a
termination of the Plan immediately after such transfer, merger or
consolidation, are at least equal to the benefits the Participant would have
received if the Plan had terminated immediately before the transfer, merger or
consolidation, and such transfer, merger or consolidation does not otherwise
result in the elimination or reduction of any "Section 411(d)(6) protected
benefits" in accordance with Section 9.1(c).

 

ARTICLE X

TOP HEAVY

 

10.1   TOP HEAVY PLAN REQUIREMENTS

 

For any Top Heavy Plan Year, the Plan shall provide the special vesting
requirements of Code Section 416(b) pursuant to Section 7.4 of the Plan and the
special minimum allocation requirements of Code Section 416(c) pursuant to
Section 4.3 of the Plan.

 

10.2   DETERMINATION OF TOP HEAVY STATUS

 

(a)       This Plan shall be a Top Heavy Plan for any Plan Year in which, as of
the "determination date," (1) the Present Value of Accrued Benefits of Key
Employees and (2) the sum of the Aggregate Accounts of Key Employees under this
Plan and all plans of an Aggregation Group, exceeds sixty percent (60%) of the
Present Value of Accrued Benefits and the Aggregate Accounts of all Key and
Non-Key Employees under this Plan and all plans of an Aggregation Group.

 

If any Participant is a Non-Key Employee for any Plan Year, but such Participant
was a Key Employee for any prior Plan Year, such Participant's Present Value of
Accrued Benefit and/or Aggregate Account balance shall not be taken into account
for purposes of determining whether this Plan is a Top Heavy Plan (or whether
any Aggregation Group which includes this Plan is a Top Heavy Group). In
addition, if a Participant or Former Participant has not performed any

 

 

57

 





services for any Employer maintaining the Plan at any time during the one-year
period ending on the "determination date," any accrued benefit for such
Participant or Former Participant shall not be taken into account for the
purposes of determining whether this Plan is a Top Heavy Plan.

 

(b)       Aggregate Account: A Participant's Aggregate Account as of the
"determination date" is the sum of:

 

(1)       the Participant's Account balance as of the most recent valuation
occurring within a twelve (12) month period ending on the "determination date."
However, with respect to Employees not performing services for the Employer
during the year ending on the "determination date," the Participant's Account
balance as of the most recent valuation occurring within a twelve (12) month
period ending on the "determination date" shall not be taken into account for
purposes of this Section.

 

(2)       an adjustment for any contributions due as of the "determination
date." Such adjustment shall be the amount of any contributions actually made
after the Valuation Date but due on or before the "determination date," except
for the first Plan Year when such adjustment shall also reflect the amount of
any contributions made after the "determination date" that are allocated as of a
date in that first Plan Year.

 

(3)       any Plan distributions made within the Plan Year that includes the
"determination date" or, with respect to distributions made for a reason other
than severance from employment, disability or death, within the five (5)
preceding Plan Years. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Code Section 416(g)(2)(A)(i). In the case of
distributions made after the Valuation Date and prior to the "determination
date," such distributions are not included as distributions for top heavy
purposes to the extent that such distributions are already included in the
Participant's Aggregate Account balance as of the Valuation Date.

 

(4)       any Employee contributions, whether voluntary or mandatory. However,
amounts attributable to tax deductible qualified voluntary employee
contributions shall not be considered to be a part of the Participant's
Aggregate Account balance.

 

(5)       with respect to unrelated rollovers and plan-to-plan transfers (ones
which are both initiated by the Employee and made from a plan maintained by one
employer to a plan maintained by another employer), if this Plan provides the
rollovers or plan-to-plan transfers, it shall always consider such rollovers or
plan-to-plan transfers as a distribution for the purposes of this Section. If
this Plan is the plan accepting such rollovers or plan-to-plan transfers, it
shall not consider such rollovers or plan-to-plan transfers as part of the
Participant's Aggregate Account balance.

 

(6)       with respect to related rollovers and plan-to-plan transfers (ones
either not initiated by the Employee or made to a plan maintained by the same
employer), if this Plan provides the rollover or plan-to-plan transfer,

 

 

58

 





it shall not be counted as a distribution for purposes of this Section. If this
Plan is the plan accepting such rollover or plan-to-plan transfer, it shall
consider such rollover or plan-to-plan transfer as part of the Participant's
Aggregate Account balance, irrespective of the date on which such rollover or
plan-to-plan transfer is accepted.

 

(7)       For the purposes of determining whether two employers are to be
treated as the same employer in (5) and (6) above, all employers aggregated
under Code Section 414(b), (c), (m) and (o) are treated as the same employer.

 

(c)       "Aggregation Group" means either a Required Aggregation Group or a
Permissive Aggregation Group as hereinafter determined.

 

(1)       Required Aggregation Group: In determining a Required Aggregation
Group hereunder, each plan of the Employer in which a Key Employee is a
participant in the Plan Year containing the Determination Date or any of the
four preceding Plan Years, and each other plan of the Employer which enables any
plan in which a Key Employee participates to meet the requirements of Code
Sections 401(a)(4) or 410, will be required to be aggregated. Such group shall
be known as a Required Aggregation Group.

 

In the case of a Required Aggregation Group, each plan in the group will be
considered a Top Heavy Plan if the Required Aggregation Group is a Top Heavy
Group. No plan in the Required Aggregation Group will be considered a Top Heavy
Plan if the Required Aggregation Group is not a Top Heavy Group.

 

(2)       Permissive Aggregation Group: The Employer may also include any other
plan not required to be included in the Required Aggregation Group, provided the
resulting group, taken as a whole, would continue to satisfy the provisions of
Code Sections 401(a)(4) and 410. Such group shall be known as a Permissive
Aggregation Group.

 

In the case of a Permissive Aggregation Group, only a plan that is part of the
Required Aggregation Group will be considered a Top Heavy Plan if the Permissive
Aggregation Group is a Top Heavy Group. No plan in the Permissive Aggregation
Group will be considered a Top Heavy Plan if the Permissive Aggregation Group is
not a Top Heavy Group.

 

(3)       Only those plans of the Employer in which the Determination Dates fall
within the same calendar year shall be aggregated in order to determine whether
such plans are Top Heavy Plans.

 

(4)       An Aggregation Group shall include any terminated plan of the Employer
if it was maintained within the last five (5) years ending on the Determination
Date.

 

(d)       "Determination date" means (a) the last day of the preceding Plan
Year, or (b) in the case of the first Plan Year, the last day of such Plan Year.

 

 

(e)

Present Value of Accrued Benefit: In the case of a defined benefit

 

 

59

 





plan, the Present Value of Accrued Benefit for a Participant other than a Key
Employee, shall be as determined using the single accrual method used for all
plans of the Employer and Affiliated Employers, or if no such single method
exists, using a method which results in benefits accruing not more rapidly than
the slowest accrual rate permitted under Code Section 411(b)(1)(C). The
determination of the Present Value of Accrued Benefit shall be determined as of
the most recent valuation date that falls within or ends with the 12-month
period ending on the Determination Date except as provided in Code Section 416
and the Regulations thereunder for the first and second plan years of a defined
benefit plan.

 

(f)        "Top Heavy Group" means an Aggregation Group in which, as of the
Determination Date, the sum of:

 

(1)       the Present Value of Accrued Benefits of Key Employees under all
defined benefit plans included in the group, and

 

 

(2)

the Aggregate Accounts of Key Employees under all defined contribution plans
included in the group,

 

exceeds sixty percent (60%) of a similar sum determined for all Participants.

 

ARTICLE XI

MISCELLANEOUS

 

11.1   PARTICIPANT'S RIGHTS

 

This Plan shall not be deemed to constitute a contract between the Employer and
any Participant or to be a consideration or an inducement for the employment of
any Participant or Employee. Nothing contained in this Plan shall be deemed to
give any Participant or Employee the right to be retained in the service of the
Employer or to interfere with the right of the Employer to discharge any
Participant or Employee at any time regardless of the effect which such
discharge shall have upon the Employee as a Participant of this Plan.

 

11.2   ALIENATION

 

(a)       Subject to the exceptions provided below, and as otherwise permitted
by the Code and Act, no benefit which shall be payable out of the Trust Fund to
any person (including a Participant or the Participant's Beneficiary) shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or charge, and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, or charge the same shall be void; and no
such benefit shall in any manner be liable for, or subject to, the debts,
contracts, liabilities, engagements, or torts of any such person, nor shall it
be subject to attachment or legal process for or against such person, and the
same shall not be recognized by the Trustee, except to such extent as may be
required by law.

 

(b)       Subsection (a) shall not apply to a "qualified domestic relations
order" defined in Code Section 414(p), and those other domestic relations orders
permitted to be so treated by the Administrator under the provisions of the
Retirement Equity Act of 1984. The Administrator shall establish a written
procedure to determine the qualified status of domestic relations orders and to

 

 

60

 





administer distributions under such qualified orders. Further, to the extent
provided under a "qualified domestic relations order," a former spouse of a
Participant shall be treated as the spouse or surviving spouse for all purposes
under the Plan.

 

(c)       Subsection (a) shall not apply to an offset to a Participant's accrued
benefit against an amount that the Participant is ordered or required to pay the
Plan with respect to a judgment, order, or decree issued, or a settlement
entered into, in accordance with Code Sections 401(a)(13)(C) and (D).

 

11.3   CONSTRUCTION OF PLAN

 

This Plan and Trust shall be construed and enforced according to the Code, the
Act and the laws of the State of New Mexico, other than its laws respecting
choice of law, to the extent not pre-empted by ERISA.

 

11.4   GENDER AND NUMBER

 

Wherever any words are used herein in the masculine, feminine or neuter gender,
they shall be construed as though they were also used in another gender in all
cases where they would so apply, and whenever any words are used herein in the
singular or plural form, they shall be construed as though they were also used
in the other form in all cases where they would so apply.

 

11.5   LEGAL ACTION

 

In the event any claim, suit, or proceeding is brought regarding the Trust
and/or Plan established hereunder to which the Trustee, the Employer or the
Administrator may be a party, and such claim, suit, or proceeding is resolved in
favor of the Trustee, the Employer or the Administrator, they shall be entitled
to be reimbursed from the Trust Fund for any and all costs, attorney's fees, and
other expenses pertaining thereto incurred by them for which they shall have
become liable.

 

11.6   PROHIBITION AGAINST DIVERSION OF FUNDS

 

(a)       Except as provided below and otherwise specifically permitted by law,
it shall be impossible by operation of the Plan or of the Trust, by termination
of either, by power of revocation or amendment, by the happening of any
contingency, by collateral arrangement or by any other means, for any part of
the corpus or income of any Trust Fund maintained pursuant to the Plan or any
funds contributed thereto to be used for, or diverted to, purposes other than
the exclusive benefit of Participants, Former Participants, or their
Beneficiaries.

 

(b)       In the event the Employer shall make an excessive contribution under a
mistake of fact pursuant to Act Section 403(c)(2)(A), the Employer may demand
repayment of such excessive contribution at any time within one (1) year
following the time of payment and the Trustees shall return such amount to the

Employer within the one (1) year period. Earnings of the Plan attributable to
the contributions may not be returned to the Employer but any losses
attributable thereto must reduce the amount so returned.

 

(c)       Except for Sections 3.5, 3.6, and 4.1(b), any contribution by the
Employer to the Trust Fund is conditioned upon the deductibility of the

 

 

61

 





contribution by the Employer under the Code and, to the extent any such
deduction is disallowed, the Employer may, within one (1) year following the
final determination of the disallowance, whether by agreement with the Internal
Revenue Service or by final decision of a competent jurisdiction, demand
repayment of such disallowed contribution and the Trustee shall return such
contribution within one (1) year following the disallowance. Earnings of the
Plan attributable to the contribution may not be returned to the Employer, but
any losses attributable thereto must reduce the amount so returned.

 

11.7   EMPLOYER'S AND TRUSTEE'S PROTECTIVE CLAUSE

 

The Employer, Administrator and Trustee, and their successors, shall not be
responsible for the validity of any Contract issued hereunder or for the failure
on the part of the insurer to make payments provided by any such Contract, or
for the action of any person which may delay payment or render a Contract null
and void or unenforceable in whole or in part.

 

11.8   INSURER'S PROTECTIVE CLAUSE

 

Except as otherwise agreed upon in writing between the Employer and the insurer,
an insurer which issues any Contracts hereunder shall not have any
responsibility for the validity of this Plan or for the tax or legal aspects of
this Plan. The insurer shall be protected and held harmless in acting in
accordance with any written direction of the Trustee, and shall have no duty to
see to the application of any funds paid to the Trustee, nor be required to
question any actions directed by the Trustee. Regardless of any provision of
this Plan, the insurer shall not be required to take or permit any action or
allow any benefit or privilege contrary to the terms of any Contract which it
issues hereunder, or the rules of the insurer.

 

11.9   RECEIPT AND RELEASE FOR PAYMENTS

 

Any payment to any Participant, the Participant's legal representative,
Beneficiary, or to any guardian or committee appointed for such Participant or
Beneficiary in accordance with the provisions of the Plan, shall, to the extent
thereof, be in full satisfaction of all claims hereunder against the Trustee and
the Employer, either of whom may require such Participant, legal representative,
Beneficiary, guardian or committee, as a condition precedent to such payment, to
execute a receipt and release thereof in such form as shall be determined by the
Trustee or Employer.

 

11.10 ACTION BY THE EMPLOYER

 

Whenever the Employer under the terms of the Plan is permitted or required to do
or perform any act or matter or thing, it shall be done and performed by a
person duly authorized by its legally constituted authority.

 

11.11 NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY

 

The "named Fiduciaries" of this Plan are (1) the Employer, (2) the Administrator
and (3) the Trustee, and (4) any Investment Manager appointed hereunder. The
named Fiduciaries shall have only those specific powers, duties,
responsibilities, and obligations as are specifically given them under the Plan
including, but not limited to, any agreement allocating or delegating their
responsibilities, the terms of which are incorporated herein by reference. In
general, the Employer shall have the sole responsibility for making the
contributions provided for under Section 4.1; and shall have the authority to
appoint and remove the Trustee and the Administrator; to formulate the Plan's
"funding policy and method;" and to amend or terminate,

 

 

62

 





in whole or in part, the Plan. The Administrator shall have the sole
responsibility for the administration of the Plan, including, but not limited
to, the items specified in Article II of the Plan, as the same may be allocated
or delegated thereunder. The Trustee shall have the sole responsibility of
management of the assets held under the Trust, except to the extent directed
pursuant to Article II or with respect to those assets, the management of which
has been assigned to an Investment Manager, who shall be solely responsible for
the management of the assets assigned to it, all as specifically provided in the
Plan. Each named Fiduciary warrants that any directions given, information
furnished, or action taken by it shall be in accordance with the provisions of
the Plan, authorizing or providing for such direction, information or action.
Furthermore, each named Fiduciary may rely upon any such direction, information
or action of another named Fiduciary as being proper under the Plan, and is not
required under the Plan to inquire into the propriety of any such direction,
information or action. It is intended under the Plan that each named Fiduciary
shall be responsible for the proper exercise of its own powers, duties,
responsibilities and obligations under the Plan as specified or allocated
herein. No named Fiduciary shall guarantee the Trust Fund in any manner against
investment loss or depreciation in asset value. Any person or group may serve in
more than one Fiduciary capacity.

 

11.12 HEADINGS

 

The headings and subheadings of this Plan have been inserted for convenience of
reference and are to be ignored in any construction of the provisions hereof.

 

11.13

ELECTRONIC MEDIA

 

The Administrator may use telephonic or electronic media to satisfy any notice
requirements required by this Plan, to the extent permissible under regulations
(or other generally applicable guidance). In addition, a Participant's consent
to an immediate distribution may be provided through telephonic or electronic
means, to the extent permissible under regulations (or other generally
applicable guidance). The Administrator also may use telephonic or electronic
media to conduct plan transactions such as enrolling participants, making (and
changing) deferral elections, electing (and changing) investment allocations,
applying for Plan loans, and other transactions, to the extent permissible under
regulations (or other generally applicable guidance).

 

11.14

PLAN CORRECTION

 

The Administrator in conjunction with the Employer may undertake such correction
of Plan errors as the Administrator deems necessary, including correction to
preserve tax qualification of the Plan under Code Section 401(a) or to correct a
fiduciary breach under the Act. Without limiting the Administrator's authority
under the prior sentence, the Administrator, as it determines to be reasonable
and appropriate, may undertake correction of Plan document, operational,
demographic and employer eligibility failures under a method described in the
Plan or under the IRS Employee Plans Compliance Resolution System ("EPCRS") or
any successor program to EPCRS. The Administrator, as it determines to be
reasonable and appropriate, also may undertake or assist the appropriate
fiduciary or plan official in undertaking correction of a fiduciary breach,
including correction under the DOL Voluntary Fiduciary Correction Program
("VFC") or any successor program to VFC.

 

11.15 APPROVAL BY INTERNAL REVENUE SERVICE

 

Notwithstanding anything herein to the contrary, if, pursuant to an application
for qualification filed by or on behalf of the Plan by the time prescribed by
law for filing the

 

 

63

 





Employer's return for the taxable year in which the Plan is adopted, or such
later date that the Secretary of the Treasury may prescribe, the Commissioner of
Internal Revenue Service or the Commissioner's delegate should determine that
the Plan does not initially qualify as a tax-exempt plan under Code Sections 401
and 501, and such determination is not contested, or if contested, is finally
upheld, then if the Plan is a new plan, it shall be void ab initio and all
amounts contributed to the Plan by the Employer, less expenses paid, shall be
returned within one (1) year and the Plan shall terminate, and the Trustee shall
be discharged from all further obligations. If the disqualification relates to
an amended plan, then the Plan shall operate as if it had not been amended.

 

11.16 UNIFORMITY

 

All provisions of this Plan shall be interpreted and applied in a uniform,
nondiscriminatory manner. In the event of any conflict between the terms of this
Plan and any Contract purchased hereunder, the Plan provisions shall control.

 

11.17 SECURITIES AND EXCHANGE COMMISSION APPROVAL

 

The Employer may request an interpretative letter from the Securities and
Exchange Commission stating that the transfers of Company Stock contemplated
hereunder do not involve transactions requiring a registration of such Company
Stock under the Securities Act of 1933. In the event that a favorable
interpretative letter is not obtained, the Employer reserves the right to amend
the Plan and Trust retroactively to their Effective Dates in order to obtain a
favorable interpretative letter or to terminate the Plan.

 

ARTICLE XII

PARTICIPATING EMPLOYERS

 

12.1   ADOPTION BY OTHER EMPLOYERS

 

Notwithstanding anything herein to the contrary, with the consent of the
Employer and Trustee, any other corporation or entity, whether an affiliate or
subsidiary or not, may adopt this Plan and all of the provisions hereof, and
participate herein and be known as a Participating Employer, by a properly
executed document evidencing said intent and will of such Participating
Employer.

 

12.2   REQUIREMENTS OF PARTICIPATING EMPLOYERS

 

(a)       Each such Participating Employer shall be required to use the same
Trustee as provided in this Plan.

 

(b)       The Trustee may, but shall not be required to, commingle, hold and
invest as one Trust Fund all contributions made by Participating Employers, as
well as all increments thereof.

 

(c)       Any expenses of the Plan which are to be paid by the Employer or borne
by the Trust Fund shall be paid by each Participating Employer in the same
proportion that the total amount standing to the credit of all Participants
employed by such Employer bears to the total standing to the credit of all
Participants.

 

 

64

 





12.3   DESIGNATION OF AGENT

 

Each Participating Employer shall be deemed to be a party to this Plan;
provided, however, that with respect to all of its relations with the Trustee
and Administrator for the purpose of this Plan, each Participating Employer
shall be deemed to have designated irrevocably the Employer as its agent. Unless
the context of the Plan clearly indicates the contrary, the word "Employer"
shall be deemed to include each Participating Employer as related to its
adoption of the Plan.

 

12.4   EMPLOYEE TRANSFERS

 

In the event an Employee is transferred between Participating Employers,
accumulated service and eligibility shall be carried with the Employee involved.
No such transfer shall effect a termination of employment hereunder, and the
Participating Employer to which the Employee is transferred shall thereupon
become obligated hereunder with respect to such Employee in the same manner as
was the Participating Employer from whom the Employee was transferred.

 

12.5   PARTICIPATING EMPLOYER CONTRIBUTION AND FORFEITURES

 

Any contribution or Forfeiture subject to allocation during each Plan Year shall
be allocated only among those Participants of the Employer or Participating
Employer making the contribution or by which the forfeiting Participant was
employed. However, if the contribution is made, or the forfeiting Participant
was employed, by an Affiliated Employer, in which event such contribution or
Forfeiture shall be allocated among all Participants of all Participating
Employers who are Affiliated Employers in accordance with the provisions of this
Plan. On the basis of the information furnished by the Administrator, the
Trustee may keep separate books and records concerning the affairs of each
Participating Employer hereunder and as to the accounts and credits of the
Employees of each Participating Employer. The Trustee may, but need not,
register Contracts so as to evidence that a particular Participating Employer is
the interested Employer hereunder, but in the event of an Employee transfer from
one Participating Employer to another, the employing Participating Employer
shall immediately notify the Trustee thereof.

 

12.6   AMENDMENT

 

Amendment of this Plan by the Employer at any time when there shall be a
Participating Employer hereunder shall only be by the written action of each and
every Participating Employer and with the consent of the Trustee where such
consent is necessary in accordance with the terms of this Plan.

 

12.7   DISCONTINUANCE OF PARTICIPATION

 

Any Participating Employer shall be permitted to discontinue or revoke its
participation in the Plan at any time. At the time of any such discontinuance or
revocation, satisfactory evidence thereof and of any applicable conditions
imposed shall be delivered to the Trustee. The Trustee shall thereafter
transfer, deliver and assign Contracts and other Trust Fund assets allocable to
the Participants of such Participating Employer to such new trustee as shall
have been designated by such Participating Employer, in the event that it has
established a separate qualified retirement plan for its Employees provided,
however, that no such transfer shall be made if the result is the elimination or
reduction of any "Section 411(d)(6) protected benefits" as described in
Section 9.1(c). If no successor is designated, the Trustee shall retain such
assets for the Employees of said Participating Employer pursuant to the
provisions of Article VII hereof. In no such event shall any part of the corpus
or income of the Trust as it

 

 

65

 





relates to such Participating Employer be used for or diverted for purposes
other than for the exclusive benefit of the Employees of such Participating
Employer.

 

12.8   ADMINISTRATOR'S AUTHORITY

 

The Administrator shall have authority to make any and all necessary rules or
regulations, binding upon all Participating Employers and all Participants, to
effectuate the purpose of this Article.

 

IN WITNESS WHEREOF, this Plan has been executed the day and year first above
written.

 

LOS ALAMOS NATIONAL BANK

 

 

By:________________________________

 

EMPLOYER

 

 

Its:________________________________

 

 

 

LOS ALAMOS NATIONAL BANK TRUST

 

 

 

By _________________________________

 

TRUSTEE

 

 

Its:________________________________

 

 

Participating Employers

 

The Title Guaranty & Insurance Co.

 

By:_______________________________________

 

Its:_______________________________________

 

 

66

 





CERTIFICATE OF CORPORATE RESOLUTION

 

The undersigned Secretary of Los Alamos National Bank (the Corporation) hereby
certifies that the following resolutions were duly adopted by the board of
directors of the Corporation on ______________________, 2009, and that such
resolutions have not been modified or rescinded as of the date hereof:

 

RESOLVED, that the form of amended Employee Stock Ownership Plan and Trust
effective January 1, 2009, presented to this meeting is hereby approved and
adopted and that the proper officers of the Corporation are hereby authorized
and directed to execute and deliver to the Trustee of the Plan one or more
counterparts of the Plan.

 

RESOLVED, that for purposes of the limitations on contributions and benefits
under the Plan, prescribed by Section 415 of the Internal Revenue Code, the
"limitation year" shall be the Plan Year.

 

RESOLVED, that not later than the due date (including extensions hereof) of the
Corporation's federal income tax return for each of its fiscal years hereafter,
the Corporation shall contribute to the Plan for each such fiscal year such
amount as shall be determined by the board of directors of the Corporation and
that the Treasurer of the Corporation is authorized and directed to pay such
contribution to the Trustee of the Plan in cash or property and to designate to
the Trustee the year for which such contribution is made.

 

RESOLVED, that the proper officers of the Corporation shall act as soon as
possible to notify the employees of the Corporation of the adoption of the
Employee Stock Ownership Plan by delivering to each employee a copy of the
summary description of the Plan in the form of the Summary Plan Description
presented to this meeting, which form is hereby approved.

 

The undersigned further certifies that attached hereto as Exhibits A and B,
respectively, are true copies of Trinity Capital Corporation Employee Stock
Ownership Plan and Trust as amended and restated, Summary Plan Description
approved and adopted in the foregoing resolutions.

 

 

___________________________________

 

Secretary

 

 

___________________________________

 

Date

 

 

 

 

67

 





SUPPLEMENTAL PARTICIPATION AGREEMENT

 

A Participation Agreement made and entered into this _________ day of
___________________________, between Title Guaranty & Insurance Co. (hereinafter
referred to as the "Participating Employer"), Los Alamos National Bank
(hereinafter referred to as the "Employer"), and Los Alamos National Bank Trust
(hereinafter referred to as the "Trustees").

 

WHEREAS, the Participating Employer desires to reward its employees for faithful
service, to establish a bond between employer and employee, to provide an
incentive for efficient and conscientious work, to provide a fund for
retirement, disability, or death, and to retain high-caliber fellow employees;
and

 

WHEREAS, there exists a Employee Stock Ownership Plan entered into on the
________ day of ______________, 2009, namely the Trinity Capital Corporation
Employee Stock Ownership Plan and Trust, called the "Plan," between the Employer
and the Trustees (a copy being attached hereto as Exhibit "A" and made a part
hereof by reference); and

 

WHEREAS, Plan Section 12.1 provides that any other Participating Employer may,
with the consent of the Employer, adopt the Plan and participate therein by a
properly executed document evidencing said intent of said Participating
Employer;

 

NOW, THEREFORE, the Participating Employer hereby continues as a party to the
Plan, and the Employer and the Trustees hereby consent to such continuation upon
the following terms:

 

(1)       Wherever a right or obligation is imposed upon the Employer by the
terms of the Plan, the same shall extend to the Participating Employer as the
"Employer" under the Plan and shall be separate and distinct from that imposed
upon the Employer. It is the intention of the parties that the Participating
Employer shall be a party to the Plan and treated in all respects as the
Employer thereunder, with its employees to be considered as the Employees or
Participants, as the case may be, thereunder. However, the participation of the
Participating Employer in the Plan shall in no way diminish, augment, modify, or
in any way affect the rights and duties of the Employer, its Employees, or
Participants, under the Plan.

 

(2)       The Trustees hereby agree to receive and allocate contributions made
to the Plan by the Employer and by the Participating Employer, as well as to do
and perform all acts that are necessary to keep records and accounts of all
funds held for Participants who are Employees of the respective employers.

 

(3)       The execution of this Agreement by this Participating Employer shall
be construed as the adoption of the Plan in every respect as if said Plan had
this date been executed between the Participating Employer and the Trustees,
except as otherwise expressly provided herein or in any amendment that may
subsequently be adopted hereto.

 

(4)       All actions required by the Plan and Trust to be taken by the Employer
shall be effective with respect to the Participating Employer if taken by the
Employer and pursuant to Plan Section 12.3, the Participating Employer hereby
irrevocably designates the Employer as its agent for such purposes.

 

 

68

 





IN WITNESS WHEREOF, the Participating Employer, the Employer and the Trustees
have caused this Supplemental Participation Agreement to be executed in their
respective names on the day and date first above written.

 

TITLE GUARANTY & INSURANCE CO.

 

By ______________________________________

 

PARTICIPATING EMPLOYER

 

 

LOS ALAMOS NATIONAL BANK

 

 

By ______________________________________

 

EMPLOYER

 

 

LOS ALAMOS NATIONAL BANK TRUST

 

 

By ______________________________________

 

TRUSTEE

 

 

69

 





CERTIFICATE OF CORPORATE RESOLUTION

 

The undersigned Secretary of Title Guaranty & Insurance Co. (the Corporation)
hereby certifies that the following resolutions were duly adopted by the board
of directors of the Corporation on ______________________, 2009, and that such
resolutions have not been modified or rescinded as of the date hereof:

 

RESOLVED, that the form of the Supplemental Participation Agreements of TCC
Appraisal Services Corporation and Title Guaranty & Insurance Co., Participating
Employers, which evidences the adoption of the amended Employee Stock Ownership
Plan and Trust sponsored by Los Alamos National Bank is hereby approved and
adopted and that the proper officers of the Corporations are hereby authorized
and directed to execute and deliver to the Trustee of the Plan one or more
counterparts of each Supplemental Participation Agreements.

 

RESOLVED, that for purposes of the limitations on contributions and benefits
under the Plan, prescribed by Section 415 of the Internal Revenue Code, the
"limitation year" shall be the Plan Year.

 

RESOLVED, that not later than the due date (including extensions thereof) of the
Corporation's federal income tax return for each of its fiscal years hereafter,
the Corporations shall contribute to the Plan for each such fiscal year such
amount as shall be determined by the board of directors of the Corporations and
that the Treasurer of each Corporation is authorized and directed to pay such
contribution to the Trustee of the Plan in cash or property and to designate to
the Trustee the year for which such contribution is made.

 

RESOLVED, that the proper officers of the Corporations shall act as soon as
possible to notify the employees of the Corporations of the adoption of the
Employee Stock Ownership Plan delivering to each employee a copy of the summary
description of the Plan in the form of the Summary Plan Description presented to
this meeting, which form is hereby approved.

The undersigned further certifies that attached hereto as Exhibits A and B,
respectively, are true copies of Trinity Capital Corporation Employee Stock
Ownership Plan and Trust as amended and restated, and Summary Plan Description
approved and adopted in the foregoing resolutions.

 

 

_________________________________________

 

Secretary

 

 

 

_________________________________________

 

Date

 

 

 

2009.0065

887702v1

 

 

 

70

 



 

 